EXHIBIT 10.1

 

REVOLVER LOAN AGREEMENT

 

Dated as of

June 13, 2018

 

between and among

 

PETRODOME ENERGY, LLC,

MID-CON PETROLEUM LLC,

MID-CON DEVELOPMENT LLC

AND

MID-CON DRILLING LLC

 

“BORROWER”

 

AND

 

CROSSFIRST BANK

 

“BANK”

 



  1

   



 

REVOLVER LOAN AGREEMENT

 

THIS REVOLVER LOAN AGREEMENT, dated effective as of June 13, 2018, is entered
into between and among PETRODOME ENERGY, LLC, a Texas limited liability company
(“Petrodome”), MID-CON PETROLEUM LLC, a Kansas limited liability company
(“Petroleum”), MID-CON DEVELOPMENT LLC, a Kansas limited liability company
(“Development”) and MID-CON DRILLING LLC, a Kansas limited liability company
(“Drilling” and together with Petrodome, Petroleum and Development collectively
and individually, “Borrower”), and CROSSFIRST BANK, a Kansas banking corporation
(“Bank”).

 

W I T N E S S E T H:

 

WHEREAS, Borrower has requested Bank to establish a joint and several liability
revolving line of credit facility in favor of Borrower in the maximum principal
amount of THIRTY MILLION and NO/100 DOLLARS ($30,000,000.00) (the “Revolver
Commitment”), subject to the Revolver Commitment Amount (initially stipulated to
be $12,400,000.00) and the Collateral Borrowing Base limitations hereof, until
the Revolver Final Maturity Date, to be evidenced by Borrower’s Promissory Note
(Revolver Note) payable to the order of Bank and dated as of even date herewith
in the stated face principal amount of $12,400,000.00 (as renewed, extended,
rearranged, substituted, replaced, amended or otherwise modified from time to
time, collectively the “Revolver Note”), the proceeds of which may be used for
(i) the acquisition of oil and natural gas reserves, (ii) the development of oil
and natural gas reserves, (iii) the general working capital and capital
expenditures of the Borrowers, (iv) repayment of existing senior secured debt of
the Borrowers and (v) the issuance of standby letters of credit, and

 

WHEREAS, Bank is willing to establish the Revolver Commitment on a joint and
several liability basis and make the Revolver Loan advances from time to time
hereunder to Borrower in the maximum principal amount of $30,000,000.00, subject
to the Revolver Commitment Amount (initially stipulated to be $12,400,000.00)
and the Collateral Borrowing Base, all upon the terms and conditions herein set
forth, and upon Borrower’s granting in favor of Bank a continuing and
continuous, first priority mortgage lien, pledge of and security interest in not
less than 80% of Borrower’s producing oil, gas and other leasehold and mineral
interests in counties in the States of Kansas, Louisiana, Mississippi and Texas,
along with certain contract rights, all as more particularly described and
defined in the Security Instruments (as hereinafter defined), as collateral and
security for all Indebtedness;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:

 



  2

   



 

ARTICLE I.

CERTAIN DEFINITIONS

 

1.1 Defined Terms. When used herein, the following terms shall have the
following meanings:

 

“Affiliate” shall mean any Person which, directly or indirectly, controls, or is
controlled by, or is under common control with, another Person and any partner,
officer or employee of any such Persons. For purposes of this definition,
“control” shall mean the power, directly or indirectly, to direct or in effect
cause the direction of the management and policies of such Person whether by
contract or otherwise.

 

“Agreement” shall mean this Revolver Loan Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

 

“Bankruptcy Event” shall mean, with respect to any Person, the occurrence of any
of the following with respect to such Person: (i) a court or Governmental
Authority having jurisdiction in the premises shall enter a decree or order for
relief in respect of such Person in an involuntary case under the Bankruptcy
Code or any other applicable insolvency or other similar Law now or hereafter in
effect, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of such Person or for any substantial part of
its Property or ordering the winding up or liquidation of its affairs; or (ii)
there shall be commenced against such Person an involuntary case under the
Bankruptcy Code or any other applicable insolvency or other similar Law now or
hereafter in effect, or any case, proceeding or other action for the appointment
of a receiver, liquidator, assignee, custodian, trustee, sequestrator (or
similar official) of such Person or for any substantial part of its Property or
for the winding up or liquidation of its affairs, and such involuntary case or
other case, proceeding or other action shall remain undismissed, undischarged
and unbonded for a period of 60 consecutive days; or (iii) such Person shall
commence a voluntary case under the Bankruptcy Code or any other applicable
insolvency or other similar Law now or hereafter in effect, or consent to the
entry of an order for relief in an involuntary case under any such law, or
consent to the appointment or taking possession by a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its Property or make any general assignment for
the benefit of creditors; or (iv) such Person shall be unable to pay or shall
fail to pay, or shall admit in writing its inability to pay, its debts generally
as they become due.

 

“Base Rate” shall mean the prime rate of interest published by the Wall Street
Journal, Southwest Edition, in its Money Rates columns as the prime rate or base
rate on corporate loans at large U.S. money center commercial banks or a similar
rate if such rate ceases to be published. If the prime rate is no longer
announced or established for any reason, Bank may select as the alternate rate
such other announced and established prime or base rate for corporate loans of
the New York, New York money center bank that Bank deems in its sole discretion
to be most comparable to the no longer announced or established rate.

 

“Business Day” shall mean a day other than a Saturday, Sunday or a day upon
which banks in the State of Oklahoma are closed to business generally.

 

“CERCLA” shall mean the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended, together with all regulations and rulings
promulgated with respect thereto.

 



  3

   



 

“Change of Control” shall mean (i) any default or breach by Parent Guarantor
that results in its membership and equity interest in any Borrower being owned
by a Person other than Parent Guarantor, or (ii) any other event, transaction or
occurrence, as a result of which, Viking, together with its Affiliates (for so
long and only to the extent such Affiliate is a Guarantor, shall in the
aggregate cease to own or control, directly or indirectly, at least fifty-one
percent (51%) of the voting interests of any Borrower.

 

“Closing Date” shall mean the effective date of this Agreement.

 

“Collateral” shall have the meaning assigned to that term in Article III of this
Agreement.

 

“Collateral Borrowing Base” shall have the meaning assigned to the term in
Section 4.2 of this Agreement.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U S. C. Section 61
et. seq.), as amended from time to time, and any successor statute.

 

“Current Ratio” shall mean the quotient of Current Assets divided by Current
Liabilities.

 

“Default Rate” shall mean the Base Rate plus four additional percentage points
(4.00%) per annum.

 

“EBITDAX” shall mean for any period, the sum of a Person’s net income for the
period minus any non-recurring gains (losses) from the sale of assets, plus the
following charges to the extent deducted from net income in such period:
interest, income taxes (including franchise taxes calculated with respect to
income), depreciation, depletion and amortization, and any other non-cash
charges and non-cash revenues plus intangible drilling costs and lease
impairment expenses and write downs from impairment of oil and gas properties)
and after eliminating extraordinary items. In addition, for any applicable
period during which an acquisition or disposition permitted by this Agreement is
consummated, EBITDAX shall be determined on a pro forma basis (with such
calculation to be acceptable to, and approved by, Bank) as if such acquisition
or disposition were consummated on the first day of such applicable period.

 

“Environmental Laws” shall mean Laws, including without limitation federal,
state or local Laws, ordinances, rules, regulations, interpretations and orders
of courts or administrative agencies or authorities relating to pollution or
protection of the environment (including, without limitation, ambient air,
surface water, groundwater, land surface and subsurface strata), including
without limitation CERCLA, SARA, RCRA, HSWA, OPA, HMTA, TSCA and other Laws
relating to (i) Polluting Substances or (ii) the manufacture, processing,
distribution, use, treatment, handling, storage, disposal or transportation of
Polluting Substances.

 

“Equity Interest” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

“ERISA” shall mean the Federal Employee Retirement Income Security Act of 1974,
as amended, together with all regulations and rulings promulgated with respect
thereto.

 



  4

   



 

“Event of Default” shall mean any of the events specified in Section 8.1 of this
Agreement, and “Default” shall mean any event, which together with any lapse of
time or giving of any notice, or both, would constitute an Event of Default.

 

“Excluded Swap Obligation” (a) with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation, or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) and (b) with respect to any Borrower, any Swap
Obligation of another loan party if, and to the extent that, all or a portion of
the joint and several liability of such Borrower with respect to, or the grant
of such Borrower of a security interest to secure, as applicable, such Swap
Obligation is or becomes illegal under the Commodity Exchange Act or any rule,
regulation, or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof), by virtue of such
Guarantor’s (in the case of (a)) or Borrower’ (in the case of (b)) failure to
constitute an “eligible contract participant,” as defined in the Commodity
Exchange Act and the regulations thereunder, at the time the guarantee of such
Guarantor, joint and several liability of such Borrower, or grant of such
security interest by such Guarantor or Borrower, as applicable, becomes or would
become effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one Swap Obligation, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swap Obligations for which such guarantee or security interest
or joint and several liability, as applicable, is or becomes illegal.

 

“Funded Debt” shall mean, with respect to any Person, without duplication, (i)
all obligations of such Person for borrowed money, (ii) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (iii) all purchase money
Indebtedness (including Indebtedness in respect of conditional sale or title
retention arrangements and obligations in respect of the deferred purchase price
of property or services) of such Person, including the principal portion of all
obligations of such Person under capital leases, (iv) all contingent debt of
such Person with respect to Funded Debt of another Person, (v) all Funded Debt
of another Person secured by a Lien on any property of such Person, whether or
not such Funded Debt has been assumed, and (vi) the Funded Debt of any
partnership or joint venture in which such Person is a general partner or joint
venturer, but only to the extent to which there is recourse to such Person for
the payment of such Funded Debt.

 

“GAAP” shall mean generally accepted accounting principles applied on a
consistent basis in all material respects to those applied in the preceding
period. Unless otherwise indicat-ed herein, all accounting terms will be defined
according to GAAP.

 

“Guarantee Obligation” as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. For the avoidance of doubt,
for purposes of determining any Guarantee Obligations of any Guarantor pursuant
to the Security Documents, the definition of “Specified Swap Agreement” shall
not create any guarantee by any Guarantor of (or grant of security interest by
any Guarantor to support, if applicable) any Excluded Swap Obligation of such
Guarantor.

 



  5

   



 

“Guarantors” means, on a joint and several liability basis, Viking Energy Group,
Inc., a Nevada corporation and parent of each of the Borrowers (“Parent
Guarantor”), and each of the subsidiary or other affiliated entities of Borrower
listed on Schedule I annexed hereto and made a part hereof (collectively, the
“Subsidiary Guarantors”).

 

“Guaranty Agreements” means those certain Guaranty Agreements from (i) the
Parent Guarantor, and (ii) the Subsidiary Guarantors on a joint and several
liability basis in favor of Bank, each in form, scope and substance acceptable
to Bank.

 

“HMTA” shall mean the Hazardous Materials Transportation Act, as amended,
together with all regulations and rulings promulgated with respect thereto.

 

“HSWA” shall mean the Hazardous and Solid Waste Amendments of 1984, as amended,
together with all regulations and rulings promulgated with respect thereto.

 

“Hedge Agreement” means any interest rate or commodity Swap, cap or collar
agreements, interest rate and/or oil and gas future or option contracts,
currency Swap agreements, currency future or option contracts and rate or
commodity Risk Management Agreements or other similar Risk Management
Agreements, and includes without limitation any ISDA Agreement and related
schedules and documents entered into with any Swap Counterparty from time to
time and as governed by the Intercreditor Agreement. “Prohibited Hedge
Transactions” shall mean the obligations by Borrower or any of its Subsidiaries
entering into (i) both physical and financial hedging transactions effective at
concurrent or overlapping periods of time on the same volumes of production or
(ii) hedging transactions for more than eighty (80%) of Borrower’s aggregate
monthly production.

 

“hereby”, “herein”, “hereof”, “hereunder” and similar such terms shall mean and
refer to this Agreement as a whole and not merely to the specific section,
paragraph or clause in which the respective word appears.

 

“Highest Lawful Rate” shall mean, with respect to Bank, the maximum non-usurious
interest rate, if any, that at any time or from time to time may be contracted
for, taken, reserved, charged or received on the Revolver Note or on any other
Indebtedness under laws applicable to Bank which are presently in effect or, to
the extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 



  6

   



 

“Hydrocarbons” shall have the meaning assigned to that term in the Mortgages.

 

“Indebtedness” shall mean and include any and all: (i) indebtedness, obligations
and liabilities of Borrower to Bank incurred or which may be incurred or
purportedly incurred hereafter pursuant to the terms of this Agreement, or any
of the other Loan Documents, and any replacements, amendments, extensions,
renewals, substitutions, amendments and increases in amount thereof, including
all future advances and all such amounts as may be evidenced by any ISDA
Agreement, the Revolver Note and all lawful interest, late charges, service
fees, commitment fees, fees in lieu of balances, letter of credit fees and other
charges, and all reasonable costs and expenses incurred in connection with the
preparation, filing and recording of the Loan Documents, including attorneys’
fees and legal expenses; (ii) any and all derivative products obligations,
direct, contingent or otherwise, whether now existing or hereafter arising, of
Borrower to Bank and/or any Swap Counterparty arising under or in connection
with any Hedge Agreements or other Risk Management Agreements (including any
ISDA Agreement with any Swap Counterparty, with related schedules, exhibits,
confirmations, addenda and annexes attached thereto) to which any Swap
Counterparty is a counterparty; (iii) all reasonable costs and expenses paid or
incurred by Bank or any Swap Counterparty, including attorneys’ fees, in
enforcing or attempting to enforce collection of any Indebtedness and in
enforcing or realizing upon or attempting to enforce or realize upon any
collateral or security for any Indebtedness, including interest on all sums so
expended by Bank accruing from the date upon which such expenditures are made
until paid, at an annual rate equal to the Default Rate; (iv) all sums expended
by Bank or any Swap Counterparty in curing any Event of Default or Default of
Borrower under the terms of this Agreement the other Loan Documents or any other
writing evidencing or securing the payment of the Revolver Note together with
interest on all sums so expended by Bank accruing from the date upon which such
expenditures are made until paid, at an annual rate equal to the Default Rate
and (v) any overdraft, return items or other similar or comparable ACH
(automated clearing house) obligations and other treasury management obligations
now or hereafter owing by Borrower to Bank; provided, however, that the
definition of “Indebtedness” shall not create any Guarantee by any Subsidiary
guarantor of (or grant of security interest by any such Subsidiary guarantor, if
any, to support, as applicable) any Excluded Swap Obligations of such Subsidiary
guarantor, if any, for purposes of determining any obligations of any such
Subsidiary guarantor..

 

“Intercreditor Agreement” means any Intercreditor Agreement hereafter entered
into, as amended, replaced, restated, supplemented or otherwise modified from
time to time, together with exhibits, schedules, addenda and annexes attached
thereto from time to time, between and among Borrower, Bank and the Swap
Counterparty each in their respective roles thereunder, to govern the
relationship of the parties thereto with respect to the priority of payment of
obligations and Liens securing obligations regarding any ISDA Agreement
referenced therein and the other Loan Documents.

 



  7

   



 

“ISDA Agreement” means any International Swap Dealers Association agreement, as
amended, modified, replaced or supplemented from time to time, together with
schedules, exhibits, confirmations, addenda and annexes attached thereto from
time to time, entered into between or among any of Borrower and a Swap
Counterparty, to govern each Hedge Agreement with such Swap Counterparty.

 

“Laws” shall mean all statutes, laws, ordinances, regulations, orders, writs,
injunctions, or decrees of the United States, any state or commonwealth, any
municipality, any foreign country, any territory or possession, or any Tribunal.

 

“Letters of Credit” shall mean any and all letters of credit issued by Bank
pursuant to the request of Borrower in accordance with the provisions of
Sections 2.1 and 2.6 hereof which at any time remain outstanding and subject to
draw by the beneficiary, whether in whole or in part.

 

“Letter of Credit Exposure” means, at any date, the sum of (a) the aggregate
face amount of all drafts that may then or thereafter be presented by
beneficiaries under all Letters of Credit then outstanding, plus (b) the
aggregate face amount of all drafts that the Letter of Credit Issuer has
previously accepted under Letters of Credit but has not paid or reflected as
advances against the Revolver Note.

 

“Letter of Credit Issuer” means, for any Letter of Credit issued hereunder,
Bank, or in the event Bank does not for any reason issue a requested Letter of
Credit, an Affiliate thereof or another financial institution designated by Bank
to issue such Letter of Credit.

 

“Leverage Ratio” means the quotient of Borrower’s (i) total Funded Debt divided
by (ii) EBITDAX, calculated quarterly based on the trailing twelve (12) months.

 

“Lien” shall mean any Mortgages, pledge, security interest, assignment,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing, any conditional sale or other title retention agreement, any
lease in the nature thereof, and the filing of or agreement to give any
financing statement or other similar form of public notice under the Laws of any
jurisdiction).

 

“Loan Documents” shall mean this Agreement, the Revolver Note, The Guaranty
Agreement and any ISDA Agreement, any Intercreditor Agreement, the Security
Instruments (including without limitation, the Mortgages) and all other
documents, instruments and certificates executed and delivered to Bank by
Borrower pursuant to the terms of this Agreement.

 

“Material Adverse Change” shall mean any material and adverse change to (i) the
assets, financial condition, business condition, operations or properties of
Borrower or Guarantor, and any future subsidiaries of any Borrower taken as a
whole different from the facts represented or warranted herein or any of the
other Loan Documents, (ii) the ability of Borrower or Guarantor to meet its
obligations and its other material obligations under the Loan Documents on a
timely basis, or (iii) the enforceability of the material terms of any of the
Loan Documents.

 

“MCR” shall have the meaning assigned thereto in Section 2.13 of this Agreement.

 



  8

   



 

“Mortgages” shall have the meaning assigned to that term in Section 3.1 of this
Agreement, including without limitation, any amendments thereto or restatements
and supplements thereof.

 

“Mortgaged Property” shall mean the property covered by the Mortgages defined in
Section 4.1(b) of this Agreement.

 

“Mortgagor Subsidiaries” shall mean Subsidiary Guarantors and any other
Subsidiary of any Borrower that is a mortgagor or grantor signatory party to the
Mortgages, including present or future subsidiaries of Borrower signatory
part(ies) to any of the Mortgages from time to time.

 

“OPA” shall mean the Oil Pollution Act of 1990, as amended, together with all
regulations and rulings promulgated with respect thereto.

 

“Person” shall mean and include an individual, a partnership, a joint venture, a
corporation, a trust, an unincorporated organization, and a government or any
department, agency or political subdivision thereof.

 

“Polluting Substances” shall mean all pollutants, contaminants, chemicals or
industrial, toxic or hazardous substances or wastes and shall include, without
limitation, any flammable explosives, radioactive materials, oil, hazardous
materials, hazardous or solid wastes, hazardous or toxic substances or related
materials defined in CERCLA/SARA, RCRA/HSWA and in the HMTA; provided, in the
event either CERCLA/SARA, RCRA/HSWA or HMTA is amended so as to broaden the
meaning of any term defined thereby, such broader meaning shall apply subsequent
to the effective date of such amendment and, provided further, to the extent
that the Laws of any State or other Tribunal establish a meaning for “hazardous
substance”, “hazardous waste,” “hazardous material,” “solid waste” or “toxic
substance” which is broader than that specified in CERCLA/SARA, RCRA/HSWA, or
HMTA, such broader meaning shall apply.

 

“Proven Reserves” has the meaning ascribed thereto in Section 4.1(c) of this
Agreement.

 

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, Borrower and
any Guarantor that is not an individual or a natural person and that has total
assets exceeding $10,000,000 at the time the relevant Guarantee or grant of the
relevant security interest becomes effective with respect to such Swap
Obligation or such other person as constitutes an “eligible contract
participant” under the Commodity Exchange Act or any regulations promulgated
thereunder and can cause another person to qualify as an “eligible contract
participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“RCRA” shall mean the Resource Conservation and Recovery Act of 1976, as
amended, together with all regulations and rulings promulgated with respect
thereto.

 

“Revolver Commitment” shall mean Bank’s obligation to make the Revolver Loan
pursuant to the terms, provisions and conditions of this Agreement.

 



  9

   



 

“Revolver Commitment Amount” shall be the maximum outstanding principal amount
plus Letter of Credit Exposures Bank agrees from time to time to make available
under the Revolver Commitment (initially stipulated to be equal to
$12,4000,000.00).

 

“Revolver Final Maturity Date” shall mean June 30, 2020, unless otherwise
extended or renewed in writing by the mutual agreement of Borrower and Bank.

 

“Revolver Loan” shall have the meaning ascribed to it in Section 2.1 of this
Agreement.

 

“Revolver Note” shall have the meaning ascribed thereto in the Preamble of this
Agreement, as more fully described and defined in Section 2.2 of this Agreement,
together with each and every extension, renewal, modification, replacement,
substitution, rearrangement, consolidation and change in form of any thereof
which may be from time to time and for any term or terms effected.

 

“Risk Management Agreements” shall mean any commodity, interest rate or currency
Swap, rate cap, rate floor, rate collar, forward agreement or other exchange,
price or rate protection ISDA, Hedge Agreement or similar derivative agreements
or any option with respect to any such derivative or hedging transaction.

 

“SARA” shall mean the Superfund Amendments and Re-authorization Act of 1987, as
amended, together with all regulations and rulings promulgated with respect
thereto.

 

“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.

 

“Sanctioned Entities” means:

 



 

(i) an agency of the government of,

 

 

 

 

(ii) an organization directly or indirectly controlled by, or

 

 

 

 

(iii) a person resident in a country that is subject to



 

a country sanctions program administered and enforced by OFAC described or
referenced at OFAC’s website http://www.ustreas.gov/offices/enforcement/ofac/ or
as otherwise published from time to time.

 

“Sanctioned Person” shall mean any of the following currently or in the future:
(i) an entity, vessel, or individual named on the list of Specially Designated
Nationals or Blocked Persons maintained by OFAC (as defined under Sanctions
Laws) currently available at
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx or
on the consolidated list of persons, groups, and entities subject to EU
financial sanctions currently available at
http://eeas.europa.eu/cfsp/sanctions/consol-list_en.htm; or (ii) anyone more
than 50-percent owned by an entity or individual described in (i) above; or
(iii) (A) an agency or instrumentality of, or an entity owned or controlled by,
the government of a Sanctioned Country, (B) an entity located in a Sanctioned
Country, or (C) an individual who is a citizen or resident of, or located in, a
Sanctioned Country, to the extent that the agency, instrumentality, entity, or
individual is subject to a sanctions program administered by OFAC; or (iv) an
entity or individual engaged in activities sanctionable under CISADA (as defined
under Sanctions Laws), ITRA (as defined under Sanctions Laws), IFCA (as defined
under Sanctions Laws below), or any other Sanctions Laws as amended from time to
time.

 



  10

   



 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any EU member state.

 

“Sanctions Laws” means (a) any Sanctions, prohibitions or requirements imposed
by any executive order, regulation or by any sanctions program administered by
OFAC or the U.S. Department of State and (b) any sanctions measures imposed by
the United Nations Security Council, the European Union or any EU member state.

 

“Security Instruments” shall mean the Mortgages and all other financing
statements, security agreements, assignments, pledges, documents or writings and
any and all amendments and supplements thereto, granting, conveying, assigning,
transferring or in any manner providing Bank with a security interest in any
property as security for the repayment of all or any part of the Indebtedness.

 

“Subsidiaries” means, with respect to Borrower at any date, any corporation,
limited liability company, partnership, association or other entity the accounts
of which would be consolidated with those of Borrower in Borrower’s financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, limited liability company,
partnership, association or other entity (a) of which securities or other
ownership interests representing more than 50% of the equity or more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
Borrower, or (b) that is, as of such date, otherwise controlled, by Borrower or
one or more subsidiaries of Borrower.

 

“Swap Counterparty” shall mean Cargill Incorporated or another hedge provider,
if any, acceptable to Bank and Borrower, or their respective successors or
permitted assigns, in each case, party to an Intercreditor Agreement, if any.

 

“Swap Agreement” shall mean, with respect to any Person, payment obligations
with respect to interest rate swaps, currency swaps, commodity swaps and similar
obligations obligating such Person to make payments, whether periodically or
upon the happening of a contingency. For the purposes of this Agreement, the
amount of the obligations under any Swap Agreement shall be the amount
determined in respect thereof as of the end of the then most recently ended
fiscal quarter of such Person, based on the assumption that such Swap Agreement
had terminated at the end of such fiscal quarter, and in making such
determination, if any agreement relating to such Swap provides for the netting
of amounts payable by and to such Person thereunder or if any such agreement
provides for the simultaneous payment of amounts by and to such Person, then in
each such case, the amount of such obligation shall be the net amount so
determined.

 



  11

   



 

“Swap Obligations” means, with respect to any future guarantor, if any, any
obligations to pay or perform under any agreement, contract or transaction that
constitutes a Swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

 

“Taxes” shall mean all taxes, assessments, fees, or other charges or levies from
time to time or at any time imposed by any Laws or by any Tribunal.

 

“Tribunal” shall mean any municipal, state, commonwealth, Federal, foreign,
territorial or other sovereign, governmental entity, governmental department,
court, commission, board, bureau, agency or instrumentality.

 

“TSCA” shall mean the Toxic Substances Control Act, as amended, together with
all regulations and rulings promulgated with respect thereto.

 

1.2 Accounting Terms and Determinations. Unless otherwise specified herein, all
accounting terms used herein shall be interpreted, all determinations with
respect to accounting matters hereunder shall be made, and all financial
statements and certificates and reports as to financial matters required to be
furnished to Bank hereunder shall be prepared, in accordance with GAAP, applied
on a basis consistent with the financial statements of Borrower herein.

 

ARTICLE II.

LOANS

 

2.1 Revolver Commitment. Bank agrees, upon the terms and subject to the
conditions hereinafter set forth, to make revolving loan advances (the “Revolver
Loan”) to Borrower from the Closing Date until the Revolver Final Maturity Date,
or until such later date as Bank shall have extended its Revolver Commitment in
writing unless the Revolver Commitment shall be sooner terminated pursuant to
the provisions of this Agreement, in such amounts as may from time to time be
requested by Borrower to facilitate the closing of the Purchase Agreement and
for the issuance of standby letters of credit. In no event shall the aggregate
unpaid principal amount of the Revolver Loan advanced, outstanding and unpaid at
any time under the Revolver Note plus the amount of the requested Revolver Loan
advance plus the amount of Letter of Credit Exposure at any time exceed the
lesser of (i) the Collateral Borrowing Base (as calculated in accordance with
the provisions of Article V of this Agreement) or (ii) the Revolver Commitment
Amount, notwithstanding the face principal amount of the Revolver Note from time
to time.

 



  12

   



 

2.2 Revolver Note. On the Closing Date, Borrower shall execute and deliver to
the order of Bank its promissory note instrument in the stated face principal
amount of $30,000,000.00 (the “Revolver Note”). The Revolver Note shall be dated
as of the Closing Date and shall bear interest on unpaid balances of principal
from time to time outstanding at a variable annual rate equal from day to day to
the Base Rate plus one hundred fifty basis points (1.50%). The Revolver Note
shall be payable as set forth therein. After maturity (whether by acceleration
or otherwise), the Revolver Note shall bear interest at a per annum rate equal
from day to day to the Default Rate payable on demand, unless there has been no
default in Borrower’s payment obligations (other than Borrower’s failure to pay
all unpaid principal and all accrued but unpaid interest due and payable at the
Revolver Final Maturity Date) and Borrower and Bank are negotiating a renewal or
extension of the Revolver Note, in which circumstance the non-Default Rate
specified herein shall continue to apply, but only until Bank deems negotiations
complete, in its sole discretion. Interest shall be calculated on the basis of a
year of 360 days, but assessed for the actual number of days elapsed in each
accrual period. Notwithstanding the stated face principal amount of the Revolver
Note from time to time, in no event shall Borrower request nor shall Bank be
obligated to make any Revolver Loan advance that causes or results in the
aggregate outstanding principal amount of the Revolver Note plus Letters of
Credit Exposure to exceed the lesser of the then applicable Revolver Commitment
Amount or the Collateral Borrowing Base then in effect.

 

All payments and prepayments shall be made in lawful money of the United States
of America in immediately available funds. Any payments or prepayments on the
Revolver Note received by Bank after 2:00 o’clock p.m. (applicable current time
in Tulsa, Oklahoma) shall be deemed to have been made on the next succeeding
Business Day. Any voluntary prepayment may be without any penalty or premium and
shall, unless Borrower directs otherwise in writing and no payment is then due
and owing, be applied first to accrued but unpaid interest then to the
principal. All outstanding principal of and accrued interest on the Revolver
Note not previously paid hereunder shall be due and payable at the Revolver
Final Maturity Date, unless such maturity shall be extended by Bank in writing
or accelerated pursuant to the terms hereof.

 

2.3 Proceeds of Sale of Mortgaged Property. In the event any undivided interest
in any of the Mortgaged Property is sold and causes a Collateral Borrowing Base
Deficiency (as defined in Section 4.3 hereof), the sales proceeds of any such
sale shall be applied initially to the outstanding principal balance of the
Revolver Note, then to accrued interest under the Revolver Note; provided,
however, no such sale shall occur except as permitted in Section 6.16 hereof or
in the Mortgages or without the prior written consent of Bank, not to be
unreasonably withheld, conditioned or delayed.

 

2.4 Loan Origination Fee. Borrower shall pay to Bank a fully earned and
non-refundable loan origination fee equal to $124,000.00 on the initial
$12,400,000.00 Revolver Commitment Amount. If and to the extent the Revolver
Commitment Amount is increased above the current stipulated amount thereof
($12,400,000.00) from time to time, an additional fully earned and
non-refundable loan amendment fee of twenty five basis points (0.25%) shall be
due and payable to Bank on the amount of such increase concurrent with the
effectiveness of any such increase(s).

 

2.5 Non-usage Fee. From and following the Closing Date to the date the Revolver
Commitment expires or is otherwise terminated, Borrower shall pay Bank a per
annum fee in an amount equal to the Revolver Commitment Amount less (a) the
actual daily balance of the sum of the Revolver Loans outstanding, multiplied by
(b) twenty five basis points (0.25%) computed on the basis of a calendar year of
360 days but assessed for the actual number of days elapsed during each
quarterly accrual period. Such Revolver non-usage fee is to be paid quarterly in
arrears, commencing with the calendar quarter ending September 30, 2018, and
payable within ten (10) days following Borrower’s receipt of a written invoice
therefor reasonably detailing Bank’s calculation thereof.

 



  13

   



 

2.6 Letters of Credit. Upon Borrower’s application from time to time by use of
Bank’s standard form Letter of Credit Application Agreement and subject to the
terms and provisions therein and herein set forth, Bank agrees to issue standby
letters of credit on behalf of Borrower under the Revolver Commitment in an
aggregate face amount not exceeding fifteen percent (15%) of the lesser of the
Collateral Borrowing Base or the Revolver Commitment Amount then in effect,
provided that (i) no letters of credit will be issued on behalf of or on the
account of Borrower , except only for letters of credit with maturities not
exceeding one year that contain automatic renewal language approved by Bank, and
(ii) no letter of credit will be issued on behalf of or for the account of
Borrower (y) if at the time of issuance the sum of the outstanding amount of all
Revolver Loans under the Revolver Commitment as evidenced by the Revolver Note
plus the unfunded amount of issued but unexpired Letters of Credit together with
the face amount of the requested Letter of Credit would exceed the then
applicable Revolver Commitment Amount or (z) if the sum of the outstanding
amount of all Revolver Loans under the Revolver Commitment plus the unfunded
amount of issued but unexpired Letters of Credit issued under the Revolver
Commitment together with the face amount of the requested Letter of Credit would
exceed the Collateral Borrowing Base then in effect. If any letter of credit is
drawn upon at any time, each amount drawn, whether a full or partial draw
thereon, shall be reflected by Bank as an advance on the Revolver Note effective
as of the date of Bank’s honoring the sight draft. If any letter of credit or
letters of credit remain outstanding on the Revolver Final Maturity Date, Bank,
at its option, may make a Revolver Loan advance under the Revolver Commitment in
an amount equal to the aggregate face amount of such letter(s) of credit to
purchase a certificate of deposit to be held by Bank as additional security for
the Indebtedness. In consideration of Bank’s agreement to issue standby letters
of credit hereunder, Borrower agrees to pay to Bank letter of credit issuance
fees equal to the greater of (i) two hundred basis points (2.00%) per annum on
the face amount of each letter of credit or (ii) $1,000.00 per each such Letter
of Credit, together with Bank’s standard letter of credit
processing/renewal/amendment fees, which such fee shall be due and payable at
the time of issuance of each applicable letter of credit.

 

2.7 Termination of any Hedge Agreement. If and to the extent any Hedge Agreement
or similar price protection or derivative product (interest rate or commodity
risk management device, protection agreement or otherwise) of Borrower is used
in calculation of the Collateral Borrowing Base, any such Hedge Agreement issued
cannot be cancelled, liquidated or “unwound” thereby without the prior written
consent of Bank.

 

2.8 Collateral Borrowing Base. Borrower will not request, nor will it accept,
the proceeds of any Revolver Loan or advance under the Revolver Note at any time
when the amount thereof, together with the sum of the outstanding and unpaid
principal amount of the Revolver Note plus the Letter of Credit Exposure exceeds
the lesser of (i) Collateral Borrowing Base or (ii) the then applicable Revolver
Commitment Amount.

 

2.9 Variance from Collateral Borrowing Base. Any Revolver Loan advance shall be
conclusively presumed to have been made to Borrower by Bank under the terms and
provisions hereof and shall be secured by all of the Collateral and security
described or referred to herein or in the Mortgages, whether or not such loan
conforms in all respects to the terms and provisions hereof. If Bank should (for
the convenience of Borrower or for any other reason) make loans or advances
which would cause the unpaid principal amount of the Revolver Note plus
outstanding and unfunded Letters of Credit to exceed the amount of the
applicable Collateral Borrowing Base, no such variance, change or departure
shall prevent any such loan or loans from being secured by the Collateral and
the security created or intended to be created herein or in the Security
Instruments. The Collateral Borrowing Base shall not in any manner limit the
extent or scope of the Collateral and security granted for the repayment of the
Revolver Note (or any other Indebtedness) or limit the amount of indebtedness
under the Revolver Note (or any other Indebtedness) to be secured.

 



  14

   



 

2.10 Late Fee. Any principal or interest due under this Agreement, the Revolver
Note, or any other Loan Document which is not paid within 10 days after its due
date (whether as stated, by acceleration or otherwise) shall be subject to a
late payment charge of five percent (5.00%) of the total payment due, in
addition to the payment of interest. Borrower agrees to pay and stipulates that
five percent (5.00%) of the total payment due in a reasonable amount for a late
payment charge. Borrower shall pay the late payment charge upon demand by Bank
or, if billed, within the time specified, and in immediately available funds, US
Dollars.

 

2.11 Authorization for Direct Payments (ACH Debits). To effectuate any payment
due under the Agreement, the Revolver Note or any other Loan Document, Borrower
hereby authorizes Bank to initiate debit entries to its operating account at
Bank and to debit the same to such account. This authorization to initiate debit
entries shall remain in full force and effect until Bank has received written
notification of its termination in such time and in such manner as to afford
Bank a reasonable opportunity to act on it. Borrower represents that Borrower is
and will be the owner of all funds in such account. Borrower acknowledges: (1)
that such debit entries may cause an overdraft of such account which may result
in Bank’s refusal to honor items drawn on such account until adequate deposits
are made to such account; (2) that Bank is under no duty or obligation to
initiate any debit entry for any purpose; and (3) that if a debit is not made
because the above-referenced account does not have a sufficient available
balance, or otherwise, the payment may be late or past due.

 

2.12 Payment of Fees. All fees payable under Sections 2.4, 2.5, 2.6 and 2.10
above and Section 2.13 below shall be paid on the dates due, in immediately
available funds, US Dollars, to Bank and shall be fully earned and non
refundable under any circumstances.

 

2.13 MCR. As of the last day of each calendar month, commencing August 31, 2018,
the Revolver Commitment Amount shall be automatically reduced by $100,000.00 per
month (the “MCR”). To the extent the outstanding principal balance of the
Revolver Note (including Letter of Credit Exposure) is in excess of the adjusted
amount of the Revolver Commitment Amount, the Borrower shall make a mandatory
principal prepayment on the Revolver Note in such amount as is necessary to
reduce the outstanding principal balance of the Revolver Note (including Letter
of Credit Exposure) to an amount less than or equal to the adjusted Revolver
Commitment Amount, which such mandatory principal prepayment shall be made
within five (5) days of the applicable MCR application.

 



  15

   



 

ARTICLE III.

SECURITY

 

3.1 Collateral. The repayment of the Indebtedness shall be secured by the
following (the items and types of collateral described herein and/or in the
Security Instruments being collectively referred to as the “Collateral”)
pursuant to: (i) a mortgage or deed of trust lien (as applicable) encumbering
not less than 80% of Borrower’s and Mortgagor Subsidiaries’ proved producing and
proved non-producing oil, gas and other leasehold and mineral interests
(including, without limitation, behind-the pipe values), on a first priority
basis, including without limitation, those properties situated in the States of
Kansas, Louisiana, Mississippi and Texas (collectively, the “Mortgages”), and
(ii) a first priority security interest in substantially all of Borrower’s and
Mortgagor Subsidiaries’ personal property according to the terms of a certain
Pledge, Security Agreement and Assignment instrument dated as of the Closing
Date, in form and substance satisfactory to Bank (the “Security Agreement”).
Borrower and Mortgagor Subsidiaries shall execute such financing statements,
letters in lieu of production forms, assignments, notices and other documents
and instruments as shall be necessary or appropriate to perfect the security
interests thus created. Borrower and Mortgagor Subsidiaries hereby acknowledge
that all of the Collateral is granted to Bank as security for the repayment of
all of the Indebtedness. If the Revolver Note is paid in full or satisfied, but
any portion of the Indebtedness remains unsatisfied, Bank may retain its
security interest in all of the Collateral until the remaining Indebtedness is
paid in full, even if the value of the Collateral far exceeds the amount of
Indebtedness outstanding.

 

3.2 Additional Properties. Bank shall have the right to a first mortgage lien
position on any and all hereafter acquired or owned producing oil and/or gas
well(s) or properties of whatever type of Borrower and Mortgagor Subsidiaries
that have been evaluated for purposes of determining the Collateral Borrowing
Base, even though such well(s) or properties do not constitute Collateral or
Proven Reserves as of the date of this Agreement, including, without limitation,
all newly or hereafter acquired oil and/or gas wells or properties. Such first
mortgage lien in favor of Bank against any such future producing well shall
comply with the provisions of Section 4.1 hereof. In the event such additional
first mortgage lien in favor of Bank is granted, then from the date of the
granting of such first mortgage lien, all of such additional properties will be
deemed part and parcel of the Collateral constituting security for the repayment
of the Indebtedness.

 

3.3 Cross Default and Cross-Collateralization. It is the express intention and
agreement of Borrower and Bank that any and all existing and future obligations,
liabilities and indebtedness now or hereafter owing by Borrower to Bank
(including the Revolver Note, and Letter of Credit Exposure and any Hedge
Agreement) be and continuously remain cross-defaulted and cross-collateralized
to the fullest extent permitted by applicable law with any and all other
existing or future obligations, liabilities and indebtedness of Borrower to Bank
or of Borrower to the Swap Counterparty.

 



  16

   



 

3.4 Keepwell. Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other loan party to
honor all of its obligations under guaranty instrument in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 3.4 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 3.4 or
otherwise under this Guaranty voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Except as otherwise provided herein, the obligations of each Qualified ECP
Guarantor under this Section 3.4 shall remain in full force and effect until the
termination of all Swap Obligations. Each Qualified ECP Guarantor intends that
this Section 3.4 constitute, and this Section 3.4 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other loan
party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

 

3.5 Guaranties. To secure the prompt and full payment when due of the
Indebtedness, the Borrower shall cause the Parent Guarantor and each of the
Subsidiary Guarantors to execute and deliver to the Bank at Closing its Guaranty
Agreements under which the Guarantors shall jointly and severally, absolutely
and unconditionally guaranty the prompt repayment of the Indebtedness.

 

ARTICLE IV.

COLLATERAL BORROWING BASE

 

4.1 Semiannual Engineering Reports.

 

(a) Borrower shall deliver to Bank at Borrower’s cost by each June 1 (effective
no earlier than March 31 of such year) and December 1 (effective no earlier than
September 30 of such year), commencing December 1, 2018, a petroleum engineering
report from an a reputable third party petroleum engineer or engineering firm
acceptable to Bank, which such report shall be in form and substance
satisfactory to Bank, evaluating the proven producing oil and gas reserves
attributable to Borrower’s and Mortgagor Subsidiaries’ aggregate interest in the
Mortgaged Property (as defined in subsection (b) below), together with the
expenses attributable thereto. The engineering report furnished to Bank by or on
behalf of Borrower shall be accompanied by such other information as shall be
reasonably requested by Bank in order for it to make its independent
determination of the Collateral Borrowing Base, and by a certificate of Borrower
certifying that Borrower and Mortgagor Subsidiaries have good and defensible
title to the Mortgaged Property valued and that payments are being received from
purchasers of production with respect to said interests except for payments
suspended for valid reasons.

 

(b) The term “Mortgaged Property” shall refer only to such properties covered by
the Mortgages (or a supplemental mortgage or deed of trust, duly executed,
acknowledged and delivered by Borrower to Bank in form satisfactory to counsel
for Bank) and which properties are, at the time:

 

(i) Particularly and adequately described under the Mortgages or other
supplemental mortgage or deed of trust;

 

(ii) Completed or developed (in the case of oil and gas leases) to the extent
that value is being assigned to them by Bank in connection with such evaluation
and Bank has determined that such properties are capable of producing oil and
gas in commercial quantities; and

 

(iii) Approved as to title to the satisfaction of Bank.

 



  17

   



 

4.2 Redetermination of Collateral Borrowing Base. At any time within thirty (30)
days of the receipt of such third party petroleum engineering report required by
Section 4.1(a), and in no event later than each January 1 and July 1 (commencing
January 1, 2019) (each being a “Redetermination Date”) Bank shall (i) make a
good faith determination of the present worth using such pricing and discount
factor (in no event shall the present worth be discounted by a factor less than
nine percent (9.0%)) and advance rate as it deems appropriate pursuant to Bank’s
then applicable energy lending and engineering policies, procedures and pricing
parameters, of the future net revenue estimated by Bank to be received by
Borrower from not less than eighty percent (80%) of the oil and gas
wells/properties so evaluated and attributable to Borrower or Mortgagor
Subsidiaries, multiplied by a percentage then determined by Bank in good faith
to be appropriate on the basis of Bank’s then applicable energy lending
criteria, and (ii) report in writing to Borrower such sum of the evaluation by
Bank of such evaluated oil and gas properties (the “Collateral Borrowing Base”).

 

In addition to the scheduled semi-annual Collateral Borrowing Base
redeterminations, Bank shall have the right to require additional Collateral
Borrowing Base redeterminations at any time, including acquisitions or permitted
sales of oil and gas leasehold producing properties included in the most recent
Collateral Borrowing Base redetermination and Borrower shall have the right to
request an unscheduled redetermination once between each scheduled
redetermination. The initial Collateral Borrowing Base is stipulated to be
$12,400,000.00 as of the Closing Date. The good faith determinations of Bank in
such respects shall be conclusive.

 

4.3 Collateral Borrowing Base Deficiency. Should the sum of the (i) unpaid
outstanding principal balance of the Revolver Note at any time prior to maturity
plus all other Indebtedness be greater than the Collateral Borrowing Base in
effect at such time (a “Deficiency”), Bank may notify Borrower in writing of the
deficiency. Within fifteen (15) days from and after the date of any such
deficiency notice Borrower shall notify Bank in writing of its election to:

 

(a) Make a prepayment upon the Revolver Note in an amount sufficient to reduce
the aggregate unpaid principal amount outstanding on the Revolver Note plus all
other Indebtedness to an amount equal to or less than the amount of the
Collateral Borrowing Base;

 

(b) Make five (5) mandatory equal monthly principal payments on the Revolver
Note on successive monthly payment due dates on the Revolver Note in an
aggregate amount that will reduce the aggregate outstanding principal balance of
the Revolver Note plus all other Indebtedness to the projected Collateral
Borrowing Base as of the next immediate semi-annual redetermination thereof in
accordance with the provisions of Section 4.2 hereof; or

 



  18

   



 

(c) Execute and deliver to Bank one or more supplemental mortgages, deeds of
trust, security agreements or pledges encumbering other properties or assets in
form and substance satisfactory to Bank and its counsel as additional security
for the Revolver Note (and all other Indebtedness) to the extent such properties
are acceptable to Bank and of such value, as determined by Bank, that the
aggregate principal balance of the Revolver Note plus all other Indebtedness
will not exceed the Collateral Borrowing Base in conformance with Bank’s then
applicable energy lending and engineering/evaluation policies and procedures.

 

If Borrower shall have elected to make a prepayment on the Revolver Note under
Section 4.3(a) or 4.3(b) hereof, such prepayment, or the first installment of
such prepayment, shall be due within the lesser of thirty (30) days after
Borrower shall have notified Bank of such election or thirty (30) days after
Bank’s written notice of a Deficiency, and the prepayment shall be applied as
mandatory principal prepayments of the Revolver Note. If Borrower shall have
elected to make installment payments to eliminate the deficiency under Section
4.3(b) hereof, then, until such deficiency is extinguished, any principal
amounts outstanding on the Revolver Note shall bear interest at the then
applicable contract rate of interest accruing on the Revolver Note plus two
hundred additional basis points (2.0%). If Borrower shall elect to execute and
deliver one or more supplemental oil and gas mortgages and deeds of trust to
Bank under Section 4.3(c) hereof, Borrower shall provide Bank with descriptions
of the additional properties to be mortgaged (together with any title due
diligence data and information, current valuations and engineering reports
applicable thereto which may be requested by Bank) at the time of Borrower’s
notice of such election and shall execute, acknowledge and deliver to Bank the
appropriate supplemental mortgages and deeds of trust in recordable form within
ten (10) days after such collateral documents shall be tendered to Borrower by
Bank for execution, all in compliance with the provisions of clauses (i), (ii)
and (iii) of Section 4.1(b) above.

 

ARTICLE V.

CONDITIONS PRECEDENT TO LOANS

 

5.1 Conditions Precedent to Revolver Loan. The obligation of Bank to establish
the Revolver Commitment and to make Revolver Loan advances, including the
initial Revolver Loan advance hereunder, and to issue Letters of Credit, are
subject to the satisfaction of all of the following conditions on or prior to
the Closing Date (in addition to the other terms and conditions set forth
herein):

 

(a) No Default. There shall exist no Default or Event of Default on the Closing
Date.

 

(b) Representations and Warranties. The representations, warranties and
covenants set forth in Articles VI and VII shall be true and correct on and as
of the Closing Date, with the same effect as though made on and as of the
Closing Date.

 

(c) Borrower’s/Parent Guarantor Certificates. Each Borrower and Parent Guarantor
shall have delivered to Bank a Certificate, dated as of the Closing Date, and
signed by the Manager and each of the President and the Secretary, if
applicable, of each Borrower and Parent Guarantor and the Mortgagor
Subsidiaries, in a manner in compliance with each Borrower’s Operating Agreement
and Parent Guarantor’s Bylaws, certifying (i) to the matters covered by the
conditions specified in subsections (a) and (b) of this Section 5.1, (ii) that
each Borrower and Parent Guarantor has performed and complied with all
agreements and conditions required to be performed or complied with by them
prior to or on the Closing Date, (iii) to the name and signature of each manager
and/or officer authorized to execute and deliver the Loan Documents and any
other documents, certificates or writings and to borrow under this Agreement,
and (iv) to such other matters in connection with this Agreement which Bank
shall determine to be advisable. Bank may conclusively rely on such Certificates
until it receives notice in writing to the contrary.

 



  19

   



 

(d) Proceedings. On or before the Closing Date, all limited liability company
proceedings of Borrower and Mortgagor Subsidiaries and corporate proceedings of
Parent Guarantor shall be satisfactory in form and substance to Bank and its
counsel; and Bank shall have received copies, in form and substance satisfactory
to Bank and its counsel, of the Certificate/Articles of Organization/Formation
and the Regulations/Operating Agreement of each Borrower and Mortgagor
Subsidiaries, and the Articles of Incorporation and Bylaws of Parent Guarantor,
as adopted, authorizing the execution and delivery of the Loan Documents, the
borrowings under this Agreement, and the granting of the security interests in
the Collateral pursuant to the Security Instruments, to secure the payment of
the Indebtedness and, as to Parent Guarantor, the execution, delivery and
performance by the Parent Guarantor of its Guaranty Agreement.

 

(e) Loan Documents/Security Instruments. Each Borrower shall have delivered and
caused Mortgagor Subsidiaries to deliver to Bank the Revolver Loan Agreement,
and the Security Instruments, appropriately executed by all parties, witnessed
and acknowledged to the satisfaction of Bank and dated as of the Closing Date,
together with such financing statements, and other documents as shall be
necessary and appropriate to perfect Bank’s security interests in the Collateral
covered by said Security Instruments.

 

(f) Revolver Note. Each Borrower shall have delivered the Revolver Note to the
order of Bank, appropriately executed.

 

(g) Mortgages. Each Borrower shall have executed and delivered and caused
Mortgagor Subsidiaries to execute and deliver the Mortgages to Bank in multiple
recordable form counterparts as reasonably required by Bank.

 

(h) Guaranty Agreements. Borrower shall have caused the Parent Guarantor and
each Subsidiary Guarantor to deliver its Guaranty Agreement to Bank,
appropriately executed.

 

(i) ISDA Agreement. Each Borrower shall have executed and delivered any
applicable ISDA Agreement to the Swap Counterparty, if any, in counterparts as
reasonably required by the Swap Counterparty.

 



  20

   



 

(j) Intercreditor Agreement. Each Borrower shall have delivered any applicable
Intercreditor Agreement to Bank in counterparts as reasonably required by Bank
and the Swap Counterparty.

 

(k) Title. Borrower shall have provided Bank with evidence satisfactory to Bank
and its legal counsel that Borrower and/or Mortgagor Subsidiaries have valid,
defensible title to the Collateral, including (without limitation) title
reports, title opinions (division order or otherwise regarding the Mortgaged
Property) and such evidence as shall be reasonably required by Bank pertaining
to all of the existing Mortgaged Property evidencing transfer of lawful title
thereto to Borrower and/or such Mortgagor Subsidiaries, on behalf and for
Borrower and/or such Mortgagor Subsidiaries with all equitable interests therein
fully vested in Borrower and/or such Mortgagor Subsidiaries for all purposes.

 

(l) Payoff; Lien Releases; UCC Terminations; Other Information. Bank shall have
received such other information, documents and assurances as shall be reasonably
requested by Bank, including (i) acceptable documentation evidencing the pay off
in full of any amounts owed by Borrower to the Existing Lender or any other
lender (including, without limitation, all principal, interest, fees and other
amounts owing by Petroleum to the Bank under that certain Revolver Loan
Agreement between Petroleum and Bank dated as of September 30, 2016, and
cancellation of the Commitment issued by the Bank thereunder to Petroleum), (ii)
as applicable, executed and recordable mortgage lien releases or recordable
assignments thereof reasonably satisfactory to Bank, and UCC termination
statements from any such lender regarding the Mortgaged Property or appropriate
assignments thereto, and (iii) such other information with respect to the
Mortgaged Property of Borrower and/or Mortgagor Subsidiaries as shall be
reasonably requested by Bank.

 

(m) UCC Searches/Other Information. Bank shall have a certified UCC search
covering each Borrower, as debtor, and Mortgagor Subsidiaries from the central
filing office of such jurisdictions as Bank reasonably deems necessary or
appropriate, and Bank shall receive such other information, certificates
(including a current good standing certificates issued as to each Borrower’s and
Mortgagor Subsidiaries entity status in such jurisdictions as may be required by
applicable Law, resolutions, documents and assurances as Bank shall reasonably
request.

 

(n) Closing Opinion. Borrower, Mortgagor Subsidiaries and Guarantors shall cause
its legal counsel to provide to Bank a closing opinion addressed to Bank
covering due organization, good standing, authorization, due execution, all
necessary consents, no violation of charter or organizational documents, no
material litigation and other matters customarily covered in such opinions for
secured loan transactions of the size and type contemplated by this Agreement,
in scope and substance reasonably acceptable to Bank.

 

5.2 Conditions to All Extensions of Credit. The obligation of Bank to make any
Revolver Loan or issue any letters of credit hereunder (including the initial
Revolver Loan advance to be made hereunder) is subject to the satisfaction of
the following additional conditions precedent on the date of making such
Revolver Loan advance or issuing such letter of credit (in each case, in
addition to the conditions set forth in Section 3.1 above, and in Article II):

 



  21

   



 

(a) Representations and Warranties. The representations and warranties made by
Borrower herein and in any other Loan Document or which are contained in any
certificate furnished at any time under or in connection herewith shall (i) on
and as of the date of making the initial Revolver Loan advance, be true and
correct and (ii) on and as of the date of making each other Revolver Loan
advance or issuing a letter of credit, be true and correct in all material
respects on as if made on and as of the date of such extension or such request,
as applicable (except for those which expressly relate to an earlier specified
date and except that any representations or warranties that already are
qualified or modified as to “materiality” or “Material Adverse Effect” in the
text thereof, such representations and warranties shall be true and correct in
all respects).

 

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Revolver
Loan advance or Letter of Credit issuance to be made on such date and the
application of the proceeds thereof unless such Default or Event of Default
shall have been waived in accordance with this Agreement.

 

(c) Bankruptcy or Insolvency. No Bankruptcy Event shall have occurred by or with
respect to Borrower, Mortgagor Subsidiaries or any Guarantor.

 

(d) No Material Adverse Effect. No circumstance, event or condition shall have
occurred or be existing which would reasonably be expected to have a Material
Adverse Effect.

 

Each request for a Revolver Loan advance or Letter of Credit issuance (including
extensions and conversions) and each acceptance by Borrower of a Revolver Loan
advance or Letter of Credit issuance (including extensions and conversions)
shall be deemed to constitute a representation and warranty by Borrower as of
the date of such Revolver Loan advance or Letter of Credit issuance that the
applicable conditions in subsections (a), (b), (c) and (d) of this Section 3.2
have been satisfied.

 

ARTICLE VI.

COVENANTS

 

Borrower covenants and agrees with Bank that from the date hereof and so long as
this Agreement is in effect (by extension, amendment or otherwise) and until
payment in full of all Indebtedness and the performance of all other obligations
of Borrower under this Agreement, unless Bank shall otherwise consent in
writing:

 

6.1 Payment of Taxes and Claims. Borrower will pay and discharge or cause to be
paid and discharged all Taxes imposed upon the income or profits of Borrower or
upon the property, real, personal or mixed, or upon any part thereof, belonging
to Borrower before the same shall be in default, and all lawful claims for
labor, rentals, materials and supplies which, if unpaid, might become a Lien
upon its property or any part thereof; provided however, that Borrower shall not
be required to pay and discharge or cause to be paid or discharged any such Tax,
assessment or claim so long as the validity thereof shall be contested in good
faith by appropriate proceedings, and adequate book reserves shall be
established with respect thereto, and Borrower shall pay such Tax, charge or
claim before any property subject thereto shall become subject to execution.

 



  22

   



 

6.2 Maintenance of Legal Existence. Borrower will do or cause to be done, and
will cause Mortgagor Subsidiaries to do, all things necessary to preserve and
keep in full force and effect its corporate existence, rights and franchises and
will continue to conduct and operate its business substantially as being
conducted and operated presently. Borrower and Mortgagor Subsidiaries will
become and remain qualified to conduct business in each jurisdiction where the
nature of the business or ownership of property by Borrower may require such
qualification.

 

6.3 Preservation of Property. Borrower will at all times maintain, preserve and
protect all franchises and trade names and keep all the remainder of its
properties which are used or useful in the conduct of its businesses whether
owned in fee or otherwise, or leased, in good repair and operating condition;
from time to time make, or cause to be made, all needful and proper repairs,
renewals, replacements, betterments and improvements thereto so that the
business carried on in connection therewith may be properly conducted at all
times; and comply with all material leases to which it is a party or under which
it occupies property so as to prevent any material loss or forfeiture
thereunder.

 

6.4 Insurance. To the extent customary in the oil and gas industry for similarly
situated leasehold owners and producers, Borrower will keep or cause to be kept
(whether Borrower or, if applicable, the operator of the Proven Reserves),
adequately insured by financially sound and reputable insurers Borrower’s
property of a character usually insured by businesses engaged in the same or
similar businesses, including the Collateral casualty/hazard insurance and
business interruption insurance. Upon written demand by Bank any insurance
policies covering the Collateral shall be endorsed to provide for payment of
losses to Bank as its interest may appear, to provide that such policies may not
be canceled, reduced or affected in any manner for any reason without thirty
(30) days prior notice to Bank, and to provide for any other matters which Bank
may reasonably require. Borrower shall at all times maintain or, where
applicable, cause the operators of the Proven Reserves to maintain adequate
insurance, by finan-cially sound and reputable insurers, including without
limitation, the following coverage’s: (i) insurance against damage to persons
and property, including comprehensive general liability, worker’s compensation
and automobile liability, and (ii) insurance against sudden and accidental
environmental and pollution hazards and accidents that may occur on the
Mortgaged Property. Borrower shall annually furnish to Bank reasonable evidence
of its compliance with the requirements of this Section 6.4 within fifteen (15)
days of renewal of the insurance required hereby.

 

6.5 Compliance with Applicable Laws. Borrower will comply with the material
requirements of all applicable Laws including with limitation, Occupational
Safety and Health Administration (OSHAWA) provisions, rules, regulations and
orders of any Tribunal and obtain any licenses, permits, franchises or other
governmental authorizations necessary to the ownership of its properties or to
the conduct of its business.

 



  23

   



 

6.6 Financial Statements and Reports.

 

(a) Quarterly Financial Statements. As soon as practicable after the end of
every fiscal quarter of Borrower other than and except only for the fourth (4th)
and final fiscal quarter of each fiscal year, and in any event within sixty (60)
days thereafter, Borrower shall furnish to Bank the following internally
prepared consolidated financial statements, on a sound accounting basis in
accordance with GAAP, consistently applied:

 

(i) A consolidated balance sheet of each Borrower and Parent Guarantor at the
end of such period, and

 

(ii) A consolidated statement of income of each Borrower and Parent Guarantor
for such period with year-to-date earnings, setting forth in each case in
comparative form the figures for the previous fiscal year, if applicable, all in
reasonable detail. The preparer of the reports (the President or Chief Financial
Officer of each Borrower) shall concurrently execute and deliver to Bank a
quarterly compliance certification in the form of Exhibit A annexed hereto
within sixty (60) days of each fiscal quarter end (except only the fiscal
quarter ending concurrently with the fiscal year end, in which instance such
compliance certificate in the form of Exhibit A annexed hereto, shall be
delivered within one hundred twenty (120) days of such fiscal year end),
including that he/she has obtained no knowledge of any Event of Default or
Default as defined herein, or, if any Event of Default or Default existed or
exists, specifying the nature and period of existence thereof and that the each
Borrower is in compliance with all covenants, warranties, and representations
set forth herein, including the financial covenant of Section 6.28.

 

(b) Annual Financial Statements. Within one hundred twenty (120) days of the end
of the calendar year, Borrower shall provide Bank with compiled consolidated
annual financial statements, prepared on a sound accounting basis in accordance
with GAAP, consistently applied (including consolidated balance sheets and
income statements of each Borrower and Parent Guarantor) signed by the chief
financial officer thereof (including the information in Section 6.6(a)(i) and
(ii), respectively, above for such entire applicable fiscal year period).
Borrower shall provide Bank with a full and complete copy of its federal tax
return, together with all schedules thereto, for each taxable year within twenty
(20) days of filing thereof but in no event later than the applicable federal
tax return filing due date.

 

(c) Net Lease Operating Reports. No later than sixty (60) days after the end of
each calendar quarter, reports regarding leases in the same form as they are
received by the operator under each applicable operators agreement.

 

(d) Hedge Reports. As soon as available on a quarterly basis and no later than
the thirtieth (30th) day of each succeeding calendar quarter, the monthly
trading statements, setting forth as of the last Business Day of such prior
fiscal quarter end, a summary of its hedging positions, if any, under all Risk
Management Agreements (including commodity price swap agreements, forward
agreements or contracts of sale which provide for prepayment for deferred
shipment or delivery of oil, gas or other commodities) of Borrower, identifying
such matters as the type, term effective date, termination date and notional
principal amounts or volumes, the hedged price(s), interest rate(s) or exchange
rate(s), as applicable, and any new credit support agreements relating thereto
not previously disclosed to Bank.

 



  24

   



 

6.7 Environmental Covenants. Except as commonly occurring in the normal and
customary oil and gas exploration activities from time to time, Borrower will
immediately notify Bank of and provide Bank with copies of any notifications of
discharges or releases or threatened releases or discharges of a Polluting
Substance on, upon, into or from the Collateral which are given or required to
be given by or on behalf of Borrower to any federal, state or local Tribunal if
any of the foregoing may materially and adversely affect Borrower or any part of
the Collateral, and such copies of notifications shall be delivered to Bank at
the same time as they are delivered to the Tribunal. Borrower further agrees
promptly to undertake and diligently pursue to completion any prudent, legally
required or authorized remedial containment and cleanup action in the event of
any release or discharge or threatened release or discharge of a Polluting
Substance on, upon, into or from the Collateral. At all times while owning and
operating the Collateral, Borrower will maintain and retain complete and
accurate records of all releases, discharges or other disposal of Polluting
Substances on, onto, into or from the Collateral, including, without limitation,
records of the quantity and type of any Polluting Substances disposed of on or
off the Collateral.

 

6.8 Environmental Indemnities. Borrower hereby agrees to indemnify, defend and
hold harmless Bank and each of its officers, directors, employees, agents,
consultants, attorneys, contractors and each of its affiliates, successors or
assigns, or transferees from and against, and reimburse said Persons in full
with respect to, any and all loss, liability, damage, fines, penalties, costs
and expenses, of every kind and character, including reasonable attorneys’ fees
and court costs, known or unknown, fixed or contingent, occasioned by or
associated with any claims, demands, causes of action, suits and/or enforcement
actions, including any administrative or judicial proceedings, and any remedial,
removal or response actions ever asserted, threatened, instituted or requested
by any Persons, including any Tribunal, arising out of or related to: (a) the
breach of any representation or warranty of Borrower contained in Section 7.16
set forth herein; (b) the failure of Borrower to perform any of its covenants
contained in Section 6.7 herein; (c) the ownership, construction, occupancy,
operation, use of the Collateral prior to the earlier of the date on which (i)
the Indebtedness and obligations secured hereby have been paid and performed in
full and the Security Instruments have been released, or (ii) the Collateral has
been sold by Bank following Bank’s ownership of the Collateral by way of
foreclosure of the Liens granted pursuant hereto, deed in lieu of such
foreclosure or otherwise (the “Release Date”); provided, however, this indemnity
shall not apply with respect to matters caused by or arising solely from Bank’s
activities during any period of time Bank acquires ownership of the Collateral.

 



  25

   



 

The indemnities contained in this Section 6.8 apply, without limitation, to any
violation on or before the Release Date of any Environmental Laws and any
liability or obligation relating to the environmental conditions on, under or
about the Collateral on or prior to the Release Date (including, without
limitation: (a) the presence on, upon or in the Collateral or release, discharge
or threatened release on, upon or from the Collateral of any Polluting
Substances generated, used, stored, treated, disposed of or otherwise released
prior to the Release Date, and (b) any and all damage to real or personal
property or natural resources and/or harm or injury including wrongful death, to
persons alleged to have resulted from such release of any Polluting Substances
regardless of whether the act, omission, event or circumstances constituted a
violation of any Environmental Law at the time of its existence or occurrence).
The term “release” shall have the meaning specified in CERCLA/SARA and the terms
“stored,” “treated” and “disposed” shall have the meanings specified in
RCRA/HSWA; provided, however, any broader meanings of such terms provided by
applicable laws of the States where the Collateral is located.

 

The provisions of this Section 6.8 shall be in addition to any other obligations
and liabilities Borrower may have to Bank at common law and shall survive the
Release Date and shall continue thereafter in full force and effect.

 

Bank agrees that in the event that such claim, suit or enforcement action is
asserted or threatened in writing or instituted against it or any of its
officers, employers, agents or contractors or any such remedial, removal or
response action is requested of it or any of its officers, employees, agents or
contractors for which Bank may desire indemnity or defense hereunder, Bank shall
give written notification thereof to Borrower.

 

Notwithstanding anything to the contrary stated herein, the indemnities created
by this Section 6.8 shall only apply to losses, liabilities, damages, fines,
penalties, costs and expenses actually incurred by Bank as a result of claims,
demands, actions, suits or proceedings brought by Persons who are not the
beneficiaries of any such indemnity. Bank shall act as the exclusive agent for
all indemnified Persons under this Section 6.8. With respect to any claims or
demands made by such indemnified Persons, Bank shall notify Borrower within
thirty (30) days after Bank’s receipt of a writing advising Bank of such claim
or demand. Such notice shall identify (i) when such claim or demand was first
made, (ii) the identity of the Person making it, (iii) the indemnified Person
and (iv) the substance of such claim or demand. Failure by Bank to so notify
Borrower within said thirty (30) day period shall reduce the amount of
Borrower’s obligations and liabilities under this Section 6.8 by an amount equal
to any damages or losses suffered by Borrower resulting from any prejudice
caused Borrower by such delay in notification from Bank. Upon receipt of such
notice, Borrower shall have the exclusive right and obligation to contest,
defend, negotiate or settle any such claim or demand through counsel of its own
selection (but reasonably satisfactory to Bank) and solely at Borrower’s own
cost, risk and expense; provided, that Bank, at its own cost and expense shall
have the right to participate in any such contest, defense, negotiations or
settlement. The settlement of any claim or demand hereunder by Borrower may be
made only upon the prior approval of Bank of the terms of the settlement, which
approval shall not be unreasonably withheld, conditioned or delayed.

 

6.9 Notice of Default. Within five (5) Business Days after any officer becoming
aware of any condition or event which constitutes an Event of Default or Default
or any default or event of default under any other loan, mortgage, financing or
security agreement, Borrower will give Bank a written notice thereof specifying
the nature and period of existence thereof and what actions, if any, Borrower is
taking and proposes to take with respect thereto.

 



  26

   



 

6.10 Notice of Litigation. Within five (5) Business Days after becoming aware of
the existence of any action, suit or proceeding at law or in equity before any
Tribunal, an adverse outcome in which would (i) materially impair the ability of
Borrower to carry on its businesses substantially as now conducted, (ii)
materially and adversely affect the condition (financial or otherwise) of
Borrower, or (iii) result in monetary damages, Borrower will give Bank a written
notice specifying the nature thereof and what actions, if any, Borrower are
taking and proposes to take with respect thereto.

 

6.11 Notice of Claimed Default. Within five (5) Business Days after becoming
aware that the holder of any note or any evidence of indebtedness or other
security of Borrower has given notice or taken any action with respect to a
claimed default or event of default thereunder, if the amount of the note or
indebtedness exceeds $100,000 Borrower will give Bank a written notice
specifying the notice given or action taken by such holder and the nature of the
claimed default or event of default thereunder and what actions, if any,
Borrower is taking and propose to take with respect thereto.

 

6.12 Change of Management/Business Purpose. Within five (5) Business Days after
any change in officers, directors or management of Borrower or any officer of
Borrower holding the office of President, Borrower shall give written notice
thereof to Bank, together with a description of the reasons for the change and a
reasonably detailed management succession plan for Bank’s review.

 

6.13 Requested Information. With reasonable promptness, Borrower will give Bank
such other data and information relating to Borrowers’ organization, financial
results, and operations of the Collateral as from time to time may be reasonably
requested by Bank.

 

6.14 Inspection. Borrower will keep complete and accurate books and records with
respect to the Collateral and its other properties, businesses and operations
and upon reasonable advance notice will permit employees and representatives of
Bank to review, audit, inspect and examine the same and to make copies thereof
and extracts therefrom during normal business hours. All such records (or
accurate copies thereof if the original records are required by law, rule,
regulation or ordinance to be kept in another location) shall be at all times
kept and maintained at the offices of Borrower in Gahanna, Ohio. Upon any
Default or Event of Default, Borrower will surrender all of such records
relating to the Collateral to Bank upon receipt of any request therefor from
Bank. Borrower shall immediately notify Bank of any change in the location of
its principal office.

 

6.15 Maintenance of Employee Benefit Plans. Borrower will maintain each employee
benefit plan, if any, as to which Borrower may have any liability or
responsibility in compliance with ERISA and all other Laws applicable thereto.

 

6.16 Disposition/Negative Pledge or Encumbrance of Collateral and Other Assets.
Except only for sales of Hydrocarbons derived from the Mortgaged Property in the
normal and ordinary course of business, Borrower will not, and will cause
Mortgagor Subsidiaries not to, sell or encumber (via mortgage, pledge, security
agreement, trust transfers or similar asset protection devices or entities or
otherwise) any of the Collateral or more than $100,000 of any other Hydrocarbon
producing properties or working or royalty interests of whatever nature or type,
whether to an Affiliate of Borrower or otherwise, without first obtaining Bank’s
written consent thereto (which consent shall not be unreasonably withheld) and
Borrower will provide Bank with written notice of the sale or other disposition
of any obsolete, worn out or other unused items of equipment (whether Collateral
or otherwise) or any proposed sale, lease, transfer or other disposition of or
mortgage, pledge, granting of a security interest in or encumbrance against any
of the other assets of Borrower, subject, however, to Borrower’s right to sell
up to $100,000 worth, in the aggregate for Borrower, of its properties or assets
not constituting Collateral in the ordinary course of business during any
calendar year without prior notice to Bank. Borrower will not, and will cause
Mortgagor Subsidiaries not to, dispose of any of its assets other than in the
normal and prudent ordinary course of its business operations.

 



  27

   



 

6.17 Limitation on Other Indebtedness. Except for the items listed on Exhibit B
under “Other Obligations,” Borrower will not create, incur, assume, become or be
liable in any manner in respect of, or suffer to exist, any indebtedness whether
evidenced by a note, bond, debenture, agreement, letter of credit or similar or
other obligation, or accept any deposits or advances of any kind, except: (i)
trade payables and current indebtedness (other than for borrowed money) incurred
in, and deposits and advances accepted in, the ordinary course of business; (ii)
indebtedness other than to Bank hereunder; (iii) contingent liabilities arising
from the operations of Borrower in the ordinary course of business such as
plugging liabilities and similar operational matters customary for operators in
the oil and gas industry; and (iv) the Indebtedness.

 

6.18 Limitation on Liens. Borrower will not create or suffer to exist any Lien
upon the Collateral, except (i) Liens in favor of Bank securing the
Indebtedness; (ii) Liens (including statutory tax liens to the extent not
delinquent) arising in the ordinary course of business for sums not due or sums
being contested in good faith and by appropriate proceedings and not involving
any deposits, advances, borrowed money or the deferred purchase price of
property or services; and (iii) Liens expressly permitted to exist under the
terms of any of the Security Instru-ments.

 

6.19 Contingent Liabilities; Advances, Investments, Fixed Asset Purchases.
Except only for the items described on Exhibit B attached hereto, Borrower will
not either directly or indirectly otherwise, (i) make investments in one or more
subsidiaries or other investments not constituting a core part of Borrower’s
business plan at the Closing, guarantee, become surety for, discount, endorse,
agree (contingently or otherwise) to purchase, repurchase or otherwise acquire
or supply or advance funds in respect of, or otherwise become or be contingently
liable upon the indebtedness, obligation or liability of any Person, (ii)
guarantee the payment of any dividends or other distributions upon the stock of
any corporation, (iii) discount or sell with recourse or for less than the face
value thereof, any of its notes receivable, accounts receivable or chattel
paper; (iv) loan, agree to loan, or advance money to any Person; or (v) enter
into any agreement for the purchase or other acquisition of any goods, products,
materials or supplies, or for the making of any shipments or for the payment of
services, if in any such case payment therefor is to be made regardless of the
non-delivery of such goods, products, materials or supplies or the
non-furnishing of the transportation of services; provided, however that the
foregoing shall not be applicable to endorsement of negotiable instruments
presented to or deposited with a bank for collection or deposit in the ordinary
course of business. Except only for such acquisitions with loan advances made by
Bank pursuant to the permitted loan purposes of Section 2.1, Borrower will not
purchase or otherwise acquire any fixed assets or make or incur capital
expenditures, other than in the normal and ordinary course of Borrower’s oil and
gas development business operations, in one or more series of transactions in
excess of $100,000.00 in the aggregate at any time during each calendar year
without Bank’s prior written consent, which such consent will not be
unreasonably withheld.

 



  28

   



 

6.20 Merger, Consolidation, Acquisition. Borrower will not merge or consolidate
with or into any other Person; or permit any Person to merge into Borrower; or
acquire all or substantially all of the assets or properties or capital stock of
any other Person; or adopt or effect any plan of reorganization,
recapitalization, liquidation or dissolution; provided, however, Borrower may
enter into letters of intent pertaining to merger, consolidation or acquisition
subject to obtaining Bank’s written consent thereto prior to consummation of the
transactions contemplated by such letter(s) of intent.

 

6.21 Distributions/Dividends. Borrower will not declare, pay or become obligated
to declare or pay any capital, cash or other distributions or dividends on any
class of their partnership units or interests now or hereafter outstanding, make
any distribution of capital, cash or property to holders of any shares of
Borrower or shares of such partnership units or interests, or redeem, retire,
purchase or otherwise acquire, directly or indirectly, any shares of any class
of capital stock or interests now, or hereafter outstanding without the prior
written consent of the Bank; provided, however; if and to the extent neither (i)
any Event of Default exists hereunder or under any of the other Loan Documents
nor (ii) any Default or Event of Default would be caused by or result from such
cash distribution, Borrower may make cash distributions to its equity member(s)
only for payment of income taxes attributable to Borrower’s “pass through”
status with reasonably detailed calculations of the distribution amount thereof
to be timely furnished to Bank.

 

6.22 Change of Fiscal Year. Borrower will not change its fiscal year from its
present fiscal year (fiscal year ending December 31).

 

6.23 Change of Business. Borrower will not engage in any business activity
substantially different from or unrelated to its present business activities and
operations.

 

6.24 Certificate of Formation; Operating Agreement and Assumed Names. Borrower
will not amend, alter, modify or restate its Articles of Organization/Formation
or Regulations/Operating Agreement in any way which would: (i) change the name
or adopt a trade name for Borrower; or (ii) in any manner adversely affect the
rights of Borrower’s obligations or covenants to Bank hereunder.

 

6.25 Transactions with Affiliates. Borrower will not enter into any transaction,
including (without limitation) the purchase, sale or exchange of property or the
rendering or furnishing of any service with any Affiliate of Borrower, except
transactions in the ordinary course of the businesses of Borrower and upon fair
and reasonable terms no less favorable than Borrower would obtain in a
transaction for the same purpose with a Person that is not an Affiliate of any
of Borrower.

 

6.26 Other Agreements. Borrower will not enter into or permit to exist any
agreement which: (i) would cause an Event of Default or a Default hereunder; or
(ii) contains any provision which would be violated or breached by the
performance of Borrower’s obligations hereunder or under any of the other Loan
Documents.

 



  29

   



 

6.27 Payment of Indebtedness. Borrower hereby agrees to pay, when due and owing,
all Indebtedness, whether or not evidenced by the Note.

 

6.28 Maximum Leverage Ratio. Borrower shall not permit its consolidated Leverage
Ratio, determined as of the end of each fiscal quarter, tested on a trailing 12
month basis (for the four most recent quarters), to be 4.00 to 1.00 or more,
commencing as of the fiscal quarter ending September 30, 2018.

 

6.29 Current Ratio. Borrower shall not permit its consolidated Current Ratio to
be less than 1.0 to 1.0, calculated quarterly as of the end of each calendar
quarter, commencing September 30, 2018. For purposes of this calculation only,
Borrower shall be permitted to include in Current Assets the undrawn (less the
then existing Letter of Credit exposure) portion of the Revolver Commitment.

 

6.30 Hedging. Borrower will maintain risk management, hedging or other similar
forms of price protection for natural gas volumes, such devices shall include a
“price floor” or comparable financial hedge or Risk Management Agreement with
the Swap Counterparty acceptable to Bank in all respects (including, without
limitation, price and term), covering not less than fifty percent (50%) and not
more than a maximum of eighty percent (80%), of Borrower’s aggregate existing
natural gas monthly production (as forecast in Bank’s most recent semiannual
engineering valuation pursuant to Article IV hereof, and otherwise in form,
content and substance acceptable to Bank. Any such hedging so elected by
Borrower shall also cover such specified percentages of Borrower’s monthly
natural gas production permitted hereby for a period of time not less than a
rolling twelve (12) month period and not more than two (2) years. Borrower shall
not enter into any Prohibited Hedge Transaction, including, without limitation,
any financial and physical hedge transactions affecting or covering the same
volume of production for concurrent or overlapping periods of time. The
applicable counterparty to any ISDA Agreement shall be the Swap Counterparty or
such other counterparty acceptable to Bank and approved thereby in writing and,
to the extent deemed necessary or appropriate by the Bank, shall enter into an
Intercreditor Agreement and hedge proceeds letter as either or both are deemed
necessary or appropriate by the Bank.

 

6.31 Collateral Borrowing Base Credit for Hedge Agreements. To the extent
Borrower is given any credit or cash flow value in the Collateral Borrowing Base
determinations for any Hedge Agreements or other derivative products in effect
by the Swap Counterparty from time to time (semi annual engineering
redeterminations or otherwise), Borrower shall not liquidate, cancel, terminate
or otherwise “unwind” any hedges, rate Risk Management Agreement or other Hedge
Agreement therewith without the prior verbal consent of Bank (to be confirmed in
writing within one (1) Business Day thereafter), which such consent will not be
unreasonably withheld, delayed or conditioned).

 

6.32 Operating Accounts. Borrower will maintain its primary operating accounts
and treasury management services at the Bank.

 



  30

   



 

ARTICLE VII.

REPRESENTATIONS AND WARRANTIES

 

To induce Bank to enter into this Agreement and to make Loans to Borrower under
the provisions hereof, and in consideration thereof, Borrower represents,
warrants and covenants as follows:

 

7.1 Organization and Qualification. Each Borrower and Mortgagor Subsidiaries are
duly organized, validly existing and in good standing as limited liability
entities and are duly licensed or registered, as applicable, and in good
standing as foreign corporations in each jurisdiction in which the nature of the
business transacted or the property owned is such as to require licensing or
qualification as such.

 

7.2 Litigation. Except for the action described on Exhibit C attached hereto, to
the best of Borrower’s knowledge, there is no action, suit, investigation or
proceeding threatened or pending before any Tribunal against or affecting
Borrower or any properties or rights of any of Borrower which, if adversely
determined, would result in a liability of greater than $100,000 or would
otherwise result in any Material Adverse Change in the business or condition,
financial or otherwise, of Borrower. Borrower is not, to the best of its
knowledge, in default with respect to any judgment, order, writ, injunction,
decree, rule or regulation of any Tribunal.

 

7.3 Financial Statements. Borrower’s most recent unaudited (internally prepared
as to quarterly financials and on a compiled basis as to annual financials)
financial statements which have been furnished to Bank have been prepared in
conformity with sound accounting principles, consistently applied, show all
material liabilities, direct and contingent, and fairly present the financial
condition of Borrower as of the date of such statements and the results of their
operations for the period then ended, and since the date of such statements
there has been no Material Adverse Change in the business, financial condition
or operations of Borrower.

 

7.4 Conflicting Agreements and Other Matters. To the best of Borrower’s
knowledge, Borrower is not in default in the performance of any obligation,
covenant, or condition in any material agreement to which it is a party or by
which it is bound. Borrower is not a party to any contract or agreement or
subject to any other restriction which materially and adversely affects its
business, property or assets, or financial condition. Borrower is not a party to
or otherwise subject to any contract or agreement which restricts or otherwise
affects the right or ability of Borrower to execute the Loan Documents or the
performance of any of their respective terms. Neither the execution nor delivery
of any of the Loan Documents, nor fulfillment of nor compliance with their
respective terms and provisions will conflict with, or result in a breach of the
terms, conditions or provisions of, or constitute a default under, or result in
any violation of, or result in the creation of any Lien (except those created by
the Loan Documents) upon any of the properties or assets of Borrower pursuant
to, or require any consent, approval or other action by or any notice to or
filing with any Tribunal (other than routine filings after the Closing Date with
the Securities and Exchange Commission, any securities exchange and/or state
blue sky authorities) pursuant to the Certificate of Formation and Operating
Agreement of Borrower, as applicable, any award of any arbitrator, or any
agreement, instrument or Law to which Borrower is subject.

 



  31

   



 

7.5 Authorization. The board of directors of each Borrower has duly authorized
the execution and delivery of each of the Loan Documents and the performance of
their respective terms. No other consent of any other Person, except for Bank,
is required as a prerequisite to the validity and enforceability of the Loan
Documents.

 

7.6 Purposes. Borrower is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System) and no part of the proceeds of any
borrowing hereunder will be used to purchase or carry any margin stock or to
extend credit to others for the purpose of purchasing or carrying any margin
stock. If requested by Bank, Borrower will furnish to Bank a statement in
conformity with the requirements of Federal Reserve Form U-1, referred to in
Regulation U, to the foregoing effect. Neither Borrower nor any agent acting on
behalf thereof has taken or will take any action which might cause this
Agreement or the Note to violate any regulation of the Board of Governors of the
Federal Reserve System (including Regulations G, T, U and X) or to violate any
securities laws, state or federal, in each case as in effect now or as the same
may hereafter be in effect.

 

7.7 Compliance with Applicable Laws. To the best of its knowledge, Borrower is
in compliance with all Laws, ordinances, rules, regulations and other legal
requirements applicable to it and the business conducted by it, the violation of
which could or would have a material adverse effect on its business or
condition, financial or otherwise. Neither the ownership of any shares of
Borrower, nor any continued role of any Person in the management or other
affairs of Borrower (i) will result or could result in Borrower’s noncompliance
with any Laws, ordinances, rules, regulations and other legal requirements
applicable to Borrower, or (ii) could or would have a material adverse effect on
the business or condition, financial or otherwise, of Borrower.

 

7.8 Possession of Franchises, Licenses. To the best of Borrower’s knowledge,
Borrower possesses all franchises, certificates, licenses, permits and other
authorizations from governmental political subdivisions or regulatory
authorities, free from burdensome restrictions, that are necessary in any
material respect for the ownership, maintenance and operation of its properties
and assets, and Borrower is not in violation of any thereof in any material
respect.

 

7.9 Leases, Easements and Rights of Way. To the best of Borrower’s knowledge,
Borrower enjoys peaceful and undisturbed possession of all leases, easements and
rights of way necessary in any material respect for the operation of his
properties and assets, none of which contains any unusual or burdensome
provisions that might materially affect or impair the operation of such
properties and assets. All such leases, easements and rights of way are valid
and subsisting and are in full force and effect.

 

7.10 Taxes. Borrower has filed all Federal, state and other income tax returns
which are required to be filed and have paid all Taxes, as shown on said
returns, and all Taxes due or payable without returns and all assessments
received to the extent that such Taxes or assessments have become due. All Tax
liabilities of Borrower are adequately provided for on the books of Borrower,
including interest and penalties. No income tax liability of a material nature
has been asserted by taxing authorities for Taxes in excess of those already
paid.

 



  32

   



 

7.11 Disclosure. Neither this Agreement nor any other Loan Document or writing
furnished to Bank by or on behalf of Borrower in connection herewith contains
any untrue statement of a material fact nor do such Loan Documents and writings,
taken as a whole, omit to state a material fact necessary in order to make the
statements contained herein and therein not misleading. There is no fact known
to Borrower and not reflected in the financial statements provided to Bank which
materially adversely affects its assets or in the future may materially
adversely affect the business, property, assets or financial condition of
Borrower which has not been set forth in this Agreement, in the Loan Documents
or in other documents furnished to Bank by or on behalf of Borrower prior to the
date hereof in connection with the transactions contemplated hereby.

 

7.12 Investment Company Act Representation. Borrower is not an “investment
company” or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended.

 

7.13 ERISA. Since the effective date of Title IV of ERISA, no Reportable Event
has occurred with respect to any Plan. For the purposes of this section the term
“Reportable Event” shall mean an event described in Section 4043(b) of ERISA.
For the purposes hereof the term “Plan” shall mean any plan subject to Title IV
of ERISA and maintained for employees of Borrower, or of any member of a
controlled group of corporations, as the term “controlled group of corporations”
is defined in Section 1563 of the Internal Revenue Code of 1986, as amended (the
“Code”), of which any of Borrower is a part. Each Plan established or maintained
by Borrower is in material compliance with the applicable provisions of ERISA,
and Borrower have filed all reports required by ERISA and the Code to be filed
with respect to each Plan. Borrower has met all requirements with respect to
funding Plans imposed by ERISA or the Code. Since the effective date of Title IV
of ERISA there have not been any nor are there now existing any events or
conditions that would permit any Plan to be terminated under circumstances which
would cause the lien provided under Section 4068 of ERISA to attach to the
assets of Borrower. The value of each Plan’s benefits guaranteed under Title IV
of ERISA on the date hereof does not exceed the value of such Plan’s assets
allocable to such benefits on the date hereof.

 

7.14 Fiscal Year. The fiscal year of Borrower ends as of December 31 of each
year.

 

7.15 Title to Properties; Authority. Borrower has full power, authority and
legal right to own and operate the proper-ties which it now owns and operates,
and to carry on the lines of business in which it is now engaged, and together
with Mortgagor Subsidiaries, has good and marketable title to the Mortgaged
Property subject to no Lien of any kind except Liens permitted by this
Agreement. Borrower has full power, authority and legal right to execute and
deliver and to perform and observe the provisions of this Agreement and the
other Loan Documents. Borrower further represents to Bank that any and all after
acquired interest in any one or more of the Mortgaged Property being
concurrently or subsequently assigned of record to Borrower is and shall be
deemed encumbered by the Mortgages in all respects.

 

7.16 Environmental Representations. To the best of each Borrower’s knowledge and
belief, upon reasonable and good faith inquiry exercised with due diligence and
in accordance with normal industry standards:

 



  33

   



 

(a) Borrower is not subject to any liability or obligation relating to (i) the
environmental conditions on, under or about the Collateral, including, without
limitation, the soil and ground water conditions at the location of any of such
Borrower’s properties, or (ii) the use, management, handling, transport,
treatment, generation, storage, disposal, release or discharge of any Polluting
Substance;

 

(b) Borrower has not obtained and is not required to obtain or make application
for any permits, licenses or similar authorizations to construct, occupy,
operate or use any buildings, improvements, facilities, fixtures and equipment
forming a part of the Collateral by reason of any Environmental Laws;

 

(c) Borrower has taken reasonable steps to determine and has determined, to the
best of such Borrower’s knowledge, that no Polluting Substances have been
disposed of or otherwise released on, onto, into, or from the Collateral (the
term “release” shall have the meanings specified in CERCLA/SARA, and the term
“disposal” or “disposed” shall have the meanings specified in RCRA/HSWA;
provided, in the event either CERCLA/SARA or RCRA/HSWA is amended so as to
broaden the meaning of any term defined thereby, such broader meaning shall
apply subsequent to the effective date of such amendment and provided further,
to the extent that the laws of any State or Tribunal establish a meaning for
“release,” “disposal” or “disposed” which is broader than that specified in
CERCLA/SARA, RCRA/HSWA or other Environmental Laws, such broader meaning shall
apply) that causes, creates or results in a Material Adverse Change or a
material adverse effect on any Borrower or its financial capabilities or the
Mortgaged Properties;

 

(d) There are no PCB’s or asbestos-containing materials, whether in the nature
of thermal insulation products such as pipe boiler or breech coverings, wraps or
blankets or sprayed-on or troweled-on products in, on or upon the Collateral;
and

 

(e) There is no urea formaldehyde foam insulation (“UFFI”) in, on or upon the
Collateral.

 

7.17 Oil and Gas Contracts. All contracts, agreements and leases related to any
of the oil and gas mining, mineral or leasehold properties and all contracts,
agreements, instruments and leases to which any Borrower is a party, to the best
of such Borrower’s knowledge, are valid and effective in accordance with their
respective terms, and to the best of Borrower’s knowledge and belief, (i) all
agreements included in the oil and gas mining, mineral or leasehold properties
in the nature of oil and/or gas purchase agreements, and/or oil and/or gas sale
agreements are in full force and effect, (ii) are valid and legally binding
obligations of the parties thereto, (iii) all payments due thereunder have been
made, except for those suspended for reasonable cause in the ordinary course of
business; and, (iv) there is not under any such contract, agreement or lease any
existing default known or that should be known to such Borrower by any party
thereto or any event which, with notice or lapse of time, or both, would
constitute such default, other than minor defaults which, in the aggregate,
would result in losses or damages of more than $200,000 to Borrower.

 



  34

   



 

7.18 Natural Gas Policy Act and Natural Gas Act Compliance. To the best of
Borrower’s knowledge, all material filings and approvals under the Natural Gas
Policy Act of 1978, as amended, and the Natural Gas Act, as amended, or with the
Federal Energy Regulatory Commission (the “FERC”) or required under any rules or
regulations adopted by the FERC which are necessary for the operation of
Borrower’s businesses or the Collateral in the manner in which they are
presently being operated have been made and the terms of the agreements and
contractual rights included in Borrower’s businesses or the Collateral do not
conflict with or contravene any such Law, rule or regulation.

 

7.19 Take or Pay Obligations, Prepayments, BTU Adjustments and Balancing
Problems. To the best of Borrower’s knowledge, there is no take or pay
obligation under any gas purchase agreement comprising a portion of the
Collateral which is not matched by a commensurate and corresponding pay or take
obligation binding upon the purchaser under a corresponding gas sales agreement
such that with respect to the ownership and operation of the business of
Borrower or the Collateral, any such obligation in favor of any seller under any
gas purchase agreement to which Borrower is a “buyer” is matched by a
corresponding obligation on the part of “purchasers” under corresponding gas
sales agreements pursuant to which Borrower is the “seller”. To the best of
Borrower’s knowledge, neither Borrower nor the Collateral is subject to
requirements to make BTU adjustments or effect gas balancing in favor of third
parties which would result in Borrower being required to (i) deliver gas at a
price below that established in applicable gas sales agreements or on behalf of
and for the benefit of third parties in exchange or to otherwise compensate for
prior above market or above contract purchases of gas from Borrower or its
predecessors in interest, or (ii) balance in kind by allowing other owners in
the Collateral to make up the past imbalances in gas sales, or (iii) balance in
cash by paying other owners of the collateral for the past gas imbalances except
for the matters described on Exhibit D hereto which have been disclosed to
Borrower.

 

7.20 Gas Purchase Obligations in Excess of Gas Sales Rights. The ownership and
operation of the business operations of Borrower or the Collateral have not
resulted or will not result in the existence of minimum purchase obligations
under any gas purchase agreement (relating to the volume of gas to be taken
thereunder or the price to be paid with respect thereto for the duration of any
such gas purchase agreement) which are not matched by corresponding and
commensurate rights to sell all such gas under applicable gas sales agreements
at prices in excess of the amount to be paid therefor under gas purchase
agreements (without regard to costs associated with transporting any such gas
and risks of volume “shrinkage” occurring in the transportation process).

 

7.21 Ownership of Mortgaged Property. Borrower hereby represents, warrants and
covenants that, as of the Closing Date, Borrower owns the working interests,
royalty interests and net revenue interests in the oil and gas leasehold estate
for the Mortgaged Property covered by the Mortgages as represented to Bank and
free and clear of all Liens.

 

7.22 Additional Swap Agreement Representations. Borrower hereby represents and
warrants to Bank and covenants with Bank that:

 

(a) the rate, asset, liability or other notional item underlying any Specified
Swap Agreement regarding an interest or monetary rate, or foreign exchange swap,
entered into or executed in connection with this Loan Agreement is or is
directly related to, a financial term hereof;

 



  35

   



 

(b) the aggregate notional amount of all Swap Agreements entered into or
executed by any Borrower in connection with the financial terms of this Loan
Agreement, whether entered into or executed with Borrower or any other
individual or entity, will not at any time exceed the aggregate principal amount
outstanding hereunder, as such amounts may be determined or calculated
contemporaneously form time to time during and throughout the terms of this Loan
Agreement;

 

(c) each Swap Agreement entered into or executed in connection with the
financial terms of this Loan Agreement has been or will be entered into no
earlier than ninety (90) days before and no later than one hundred eighty (180)
days after the date hereof or of any transfer of principal hereunder;

 

(d) the purpose of any Swap Agreements in respect of any commodity entered into
or executed in connection with this Loan Agreement is to hedge commodity price
risks incidental to Borrower’s business and arising from potential changes in
the price of such commodity; and

 

(e) each Swap Agreement entered into or executed in connection with this Loan
Agreement mitigates against the risk of repayment hereof and is not for the
purpose of speculation.

 

For purposes hereof, the term (i) “financial term” shall include, without
limitation, the duration or term of the Loan Agreement, rate of interest, the
currency or currencies in which the Loan is made and its principal amount, and
(ii) “transfer of principal” means any draw of principal under the Loan
Agreement, any amendment, restructuring, extension or other modification of the
Loan Agreement.

 

7.23 Provisions Ensuring all Swap Obligations are with an ECP. Each Qualified
ECP Guarantor, if any, hereby jointly and severally absolutely, unconditionally
and irrevocably undertakes to provide such funds or other support as may be
needed from time to time by each other Guarantor to honor all of its obligations
under such guaranty in respect of Swap Obligations (provided, however, that each
Qualified ECP Guarantor shall only be liable under this Section 7.23 for the
maximum amount of such liability that can be hereby incurred without rendering
its obligations under this Section 7.23 or otherwise under such Guaranty, as it
relates to such other Guarantor, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
Each Qualified ECP Guarantor intends that this Section constitute, and this
Section 7.23 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each other Guarantor for all purposes of Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

7.24 Security Instruments. The Mortgage is effective to create in favor of Bank
a legal, valid, binding and enforceable Lien on the Mortgaged Properties
described therein and proceeds and products thereof; and when the Mortgage is
filed in the designated recording offices, the Mortgage shall constitute a fully
perfected Lien on, and security interest in, all right, title and interest of
Borrower and Mortgagor Subsidiaries in the Mortgaged Properties described
therein and the proceeds and products thereof, as security for the Indebtedness,
in each case prior and superior in right to any other Person (other than
Permitted Liens as contemplated by the Mortgages).

 



  36

   



 

7.25 Reserve Reports. To Borrower’s best knowledge, with respect to the Reserve
Report most recently delivered to the Bank hereunder: (i) the assumptions stated
or used in the preparation of each such Reserve Report were reasonable (it being
understood by Bank that assumptions as to future results are subject to
uncertainty and that no assurance can be given that any particular projections
will be realized to the extent beyond Borrower’s control); (ii) all information
furnished by Borrower to the petroleum engineers for use in the preparation of
each such Reserve Report will be true and accurate in all material respects at
the time furnished; (iii) there has been no decrease in the amount of the
estimated proved reserves shown in any Reserve Report since the date thereof,
except for changes which have occurred as a result of production in the ordinary
course of business and dispositions permitted hereunder; and (iv) it does not
omit any statement or information necessary to cause the same not to be
misleading to Bank or the petroleum engineers in any material respect.

 

ARTICLE VIII.

EVENTS OF DEFAULT

 

8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an Event of Default hereunder (whether such occurrence shall be
voluntary or involuntary or come about or be effected by operation of Law or
otherwise):

 

(a) Borrower shall fail to make any monthly or other scheduled payment on the
Revolver Note when due, or fail to pay the Revolver Note within five (5) days of
the scheduled due date thereof (whether by extension, renewal, acceleration,
maturity or otherwise); or

 

(b) Any representation or warranty of Borrower made herein or in any writing
furnished in connection with or pursuant to any of the Loan Documents shall have
been false or misleading in any material respect on the date when made and
continues to have a material adverse effect on Borrower or its financial
capacity or business operations; or

 

(c) Borrower shall fail to duly observe, perform or comply with any covenant,
agreement or term (other than payment provisions which are governed by Section
8.1(a) hereof) contained in this Agreement or any of the Loan Documents and such
default or breach shall have not been cured or remedied within the earlier of
thirty (30) days after Borrower shall know (or should have known) of its
occurrence or twenty (20) days following receipt of notice thereof from Bank; or

 



  37

   



 

(d) Borrower shall default in the payment of principal or of interest on any
other obligation for money borrowed or received as an advance (or any obligation
under any conditional sale or other title retention agreement, or any obligation
issued or assumed as full or partial payment for property whether or not secured
by purchase money Lien, or any obligation under notes payable or drafts accepted
representing extensions of credit) in excess of $100,000 beyond any grace period
provided with respect thereto, or shall default in the performance of any other
agreement, term or condition contained in any agreement under which such
obligation is created (or if any other default under any such agreement shall
occur and be continuing beyond any period of grace provided with respect
thereto) if the effect of such default is to cause the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to accelerate the
due date of such obligation prior to its scheduled date of maturity; or

 

(e) Any (i) Bankruptcy Event shall occur with respect to Borrower or Guarantor;
or (ii) Borrower or Guarantor shall fail to make timely payment or deposit of
any amount of tax required to be withheld by Borrower or Guarantor and paid to
or deposited to or to the credit of the United States of America pursuant to the
provisions of the Internal Revenue Code of 1986, as amended, in respect of any
and all wages and salaries paid to employees of Borrower or Guarantor; or

 

(f) Any final judgment on the merits for the payment of money in an amount in
excess of $100,000 shall be outstanding against Borrower, and such judgment
shall remain unstayed and in effect and unpaid for more than thirty (30) days;
or

 

(g) Any Reportable Event described in Section 7.13 hereof which Bank determines
in good faith might constitute grounds for the termination of a Plan therein
described or for the appointment by the appropriate United States District Court
of a trustee to administer any such Plan shall have occurred and be continuing
thirty (30) days after written notice to such effect shall have been given to
Bank by Borrower, or any such Plan shall be terminated, or a trustee shall be
appointed by a United States District Court to administer any such Plan or the
Pension Benefit Guaranty Corporation shall institute proceedings to terminate
any such Plan or to appoint a trustee to administer any such Plan; or

 

(h) Any default or event of default occurs under any of the other Loan
Documents, including without limitation, the Mortgages or any default or event
of default occurs under any other agreement between Borrower or Guarantor and
Bank; or

 

(i) Any default, event of default, termination event, additional termination
event or similar event occurs under any Hedge Agreement between Borrower or
Mortgagor Subsidiaries and any Swap Counterparty; or

 

(j) A Material Adverse Change shall occur and not be remedied within thirty (30)
days of its occurrence or Borrower’s receipt of notification thereof from Bank;
or

 

(k) Guarantor shall repudiate or attempt to repudiate or otherwise cancel or
terminate the Guaranty Agreement, or the Guaranty Agreement shall be determined
to be void or unenforceable; or

 

(l) Borrower shall fail to timely make any payment or pledge required to resolve
a Deficiency under Section 4.3 of this Agreement; or

 



  38

   



 

(m) Change of Control of any of the Borrowers, the Parent Guarantor or the
Subsidiary Guarantors; or

 

(n) Bank otherwise reasonably deems itself insecure or Borrower’s ability to
repay its debts, including the Revolver Note, materially impaired.

 

8.2 Remedies. Upon the occurrence of any Event of Default referred to in Section
8.1(e) the Revolver Commitment shall immediately terminate, and the Revolver
Note and all other Indebtedness shall be immediately due and payable, without
notice of any kind. Upon the occurrence of any other Event of Default, and
without prejudice to any right or remedy of Bank under this Agreement or the
Loan Documents or under applicable Law of under any other instrument or document
delivered in connection herewith, Bank may (i) immediately impose the Default
Rate on the Revolver Note and all other outstanding Indebtedness, (ii) declare
the Revolver Commitment terminated, and/or (iii) declare the Revolver Commitment
terminated and declare the Revolver Note and the other Indebtedness, or any part
thereof, to be forthwith due and payable, whereupon the Revolver Note and the
other Indebtedness, or such portion as is designated by Bank shall forthwith
become due and payable, without presentment, demand, notice or protest of any
kind, all of which are hereby expressly waived by Borrower. No delay or omission
on the part of Bank in exercising any power or right hereunder or under the
Revolver Note, the Loan Documents or under applicable law shall impair such
right or power or be construed to be a waiver of any default or any acquiescence
therein, nor shall any single or partial exercise by Bank of any such power or
right preclude other or further exercise thereof or the exercise of any other
such power or right by Bank. In the event that all or part of the Indebtedness
becomes or is declared to be forthwith due and payable as herein provided, Bank
shall have the right to set off the amount of all the Indebtedness of Borrower
owing to Bank against, and shall have, and is hereby granted by Borrower, a lien
upon and security interest in, all property of Borrower in Bank’s possession at
or subsequent to such default, regardless of the capacity in which Bank
possesses such property, including but not limited to any balance or share of
any deposit, collection or agency account. After Default all proceeds received
by Bank may be applied to the Indebtedness in such order of application and such
proportions as Bank, in its discretion, shall choose. At any time after the
occurrence and continuation of any Event of Default, Bank may, at its option,
cause an audit of any and/or all of the books, records and documents of Borrower
to be made by auditors reasonably satisfactory to Bank at the expense of
Borrower. Bank also shall have, and may exercise, each and every right and
remedy granted to it for default under the terms of the Security Instruments and
the other Loan Documents.

 

8.3 Setoff. Upon the occurrence of an Event of Default which shall be
continuing, any indebtedness from the Bank, including as Letter of Credit
Issuer, to Borrower, including without limitation, under any general or special
deposit account, may be setoff or otherwise applied by Bank, under a general
lien covering such indebtedness which is hereby granted, to any obligation of
Borrower under this Agreement to Bank, including as Letter of Credit Issuer, at
any time and from time to time, either before or after maturity and without
demand or notice to anyone. The rights granted by this paragraph shall be in
addition to the rights of Bank, including as Letter of Credit Issuer, under
statutory banker’s lien or other rights of setoff.

 



  39

   



 

8.4 Non-waiver of Rights. No delay or omission to exercise any right, power or
remedy accruing to Bank upon any breach or default of Borrower under this
Agreement or any of the Loan Documents or other agreements or instruments
executed pursuant hereto or in connection herewith shall impair any such right,
power or remedy of Bank, nor shall it be construed to be a waiver of any such
breach or default or any acquiescence therein, or of any similar breach or
default thereafter occurring; nor shall any waiver of any single breach or
default be deemed a waiver of any other breach or default heretofore occurring.
Any waiver, permit, consent or approval of any kind of character on the part of
Bank, or any breach or default or conditions in the making of any loan under
this Agreement, or any waiver on the part of Bank of any condition or provision
of this Agreement or any agreement or instrument executed pursuant hereto or in
connection herewith, must be in writing signed by Bank and shall be effective
only to the extent of the provisions of such writing specifically set forth. All
other remedies, either under this Agreement or by Law otherwise afforded Bank,
shall be cumulative and not alternative.

 

8.5 Allocation of Payments after Event of Default. Notwithstanding any other
provisions of this Agreement to the contrary, after the occurrence and during
the continuance of an Event of Default, all amounts collected or received on or
in respect of the Indebtedness (or other amounts owing under the Loan Documents
in connection therewith) shall be paid over or delivered in accordance with the
Intercreditor Agreement, or if no Intercreditor Agreement is in place, in Bank’s
discretion.

 

ARTICLE IX.

MISCELLANEOUS

 

9.1 Notices. Unless otherwise provided herein, all notices, requests, consents
and demands shall be in writing and shall be either hand-delivered (by reputable
courier or otherwise) or mailed by certified mail, postage prepaid, to the
respective addresses specified below, or, as to any party, to such other address
as may be designated by it in written notice to the other parties:

 

 

If to Borrower:

 

Petrodome Energy, LLC

Mid-Con Petroleum, LLC

Mid-Con Development, LLC

Mid-Con Drilling, LLC

c/o Viking Energy Group, Inc. 15915 Katy Freeway, Suite 450

Houston, Texas 77094

Attn: James A. Doris,

President/Chief Executive Officer  

 

 

 

 

If to Bank:

 

CrossFirst Bank

7120 S. Lewis Ave.

Tulsa, Oklahoma 74136

Attn: Terry Blain,

Senior Vice President/Energy Bank

 



  40

   



 

All notices forwarded or submitted hereunder will be effective when
hand-delivered (via reputable courier system or otherwise by personal delivery)
to the applicable notice address set forth above or when mailed by certified
mail, postage prepaid, addressed as aforesaid.

 

9.2 Place of Payment. All sums payable hereunder shall be paid in immediately
available funds to Bank, at its principal banking offices in Tulsa, Oklahoma, or
at such other place as Bank shall notify Borrower in writing. If any interest,
principal or other payment falls due on a date other than a Business Day, then
(unless otherwise provided herein) such due date shall be extended to the next
succeeding Business Day, and such extension of time will in such case be
included in computing interest, if any, in connection with such payment.

 

9.3 Survival of Agreements. All covenants, agreements, representations and
warranties made herein shall survive the execution and the delivery of Loan
Documents. All statements contained in any certificate or other instrument
delivered by Borrower hereunder shall be deemed to constitute representations
and warranties by Borrower.

 

9.4 Parties in Interest. All covenants, agreements and obligations contained in
this Agreement shall bind and inure to the benefit of the respective successors
and assigns of the parties hereto, except that Borrower may not assign its
rights or obligations hereunder without the prior written consent of Bank.

 

9.5 Governing Law and Jurisdiction. This Agreement, the Revolver Note, the
Security Instruments and all other Loan Documents (except any future ISDA
Agreement and any future Intercreditor Agreement that may be hereafter entered
into from time to time) shall be deemed to have been made or incurred under the
Laws of the State of Oklahoma and shall be construed and enforced in accordance
with and governed by the Laws of Oklahoma.

 

9.6 SUBMISSION TO JURISDICTION. BORROWER HEREBY CONSENTS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY OF THE LOCAL, STATE, AND FEDERAL COURTS LOCATED WITHIN TULSA
COUNTY, OKLAHOMA AND WAIVES ANY OBJECTION WHICH BORROWER MAY HAVE BASED ON
IMPROPER VENUE OR FORUM NON CONVENIENS TO THE CONDUCT OF ANY PROCEEDING IN ANY
SUCH COURT AND WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT, AND
CONSENTS THAT ALL SUCH SERVICE OF PROCESS BE MADE BY MAIL OR MESSENGER DIRECTED
TO IT AT THE ADDRESS SET FORTH IN SECTION 9.1 HEREOF AND THAT SERVICE SO MADE
SHALL BE DEEMED TO BE COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT OR THREE (3)
BUSINESS DAYS AFTER MAILED OR DELIVERED BY MESSENGER.

 



  41

   



 

9.7 Highest Lawful Rate. It is the intention of the parties hereto that Bank
shall conform strictly to usury laws applicable to it. Accordingly, if the
transactions contemplated hereby would be usurious as to Bank under laws
applicable to it (including the laws of the United States of America and the
State of Oklahoma or any other jurisdiction whose laws may be mandatorily
applicable to Bank notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in any of the Loan
Documents or any agreement entered into in connection with or as security for
the Revolver Note or any ISDA Agreement, it is agreed as follows: (i) the
aggregate of all consideration which constitutes interest under law applicable
to Bank that is contracted for, taken, reserved, charged or received by Bank
under any of the Loan Documents or agreements or otherwise in connection with
the Revolver Note or any ISDA Agreement shall under no circumstances exceed the
maximum amount allowed by such applicable law, and any excess shall be canceled
automatically and if theretofore paid shall be credited by Bank on the principal
amount of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by Bank
to Borrower); and (ii) in the event that the maturity of the Revolver Note or
any ISDA Agreement is accelerated by reason of an election of the holder thereof
resulting from any Event of Default under this Agreement or otherwise, or in the
event of any required or permitted prepayment, then such consideration that
constitutes interest under law applicable to Bank may never include more than
the maximum amount allowed by such applicable law, and excess interest, if any,
provided for in this Agreement or otherwise shall be canceled automatically by
Bank as of the date of such acceleration or prepayment and, if theretofore paid,
shall be credited by Bank on the principal amount of the Indebtedness (or, to
the extent that the principal amount of the Indebtedness shall have been or
would thereby be paid in full, refunded by Bank to Borrower). All sums paid or
agreed to be paid to Bank for the use, forbearance or detention of sums due
hereunder shall, to the extent permitted by law applicable to Bank, be
amortized, prorated, allocated and spread throughout the full term of the Loans
evidenced by the Revolver Note or any ISDA Agreement until payment in full so
that the rate or amount of interest on account of any Loans hereunder does not
exceed the maximum amount allowed by such applicable law. If at any time and
from time to time (i) the amount of interest payable to Bank on any date shall
be computed at the Highest Lawful Rate applicable to Bank pursuant to this
Section 9.7 and (ii) in respect of any subsequent interest computation period
the amount of interest otherwise payable to Bank would be less than the amount
of interest payable to Bank computed at the Highest Lawful Rate applicable to
Bank, then the amount of interest payable to Bank in respect of such subsequent
interest computation period shall continue to be computed at the Highest Lawful
Rate applicable to Bank until the total amount of interest payable to Bank shall
equal the total amount of interest which would have been payable to Bank if the
total amount of interest had been computed without giving effect to this Section
9.7.

 

9.8 No Waiver; Cumulative Remedies. No failure to exercise, and no delay in
exercising, on the part of Bank, any right, power or privilege hereunder or
under any other Loan Document or applicable Law shall preclude any other or
further exercise thereof or the exercise of any other right, power or privilege
of Bank. The rights and remedies herein provided are cumulative and not
exclusive of any other rights or remedies provided by any other instrument or by
law. No amendment, modification or waiver of any provision of this Agreement or
any other Loan Document shall be effective unless the same shall be in writing
and signed by the parties. No notice to or demand on Borrower in any case shall
entitle Borrower to any other or further notice or demand in similar or other
circumstances.

 

9.9 Costs. Borrower agrees to pay to Bank on demand all reasonable and
documented costs, fees and expenses (including without limitation reasonable
attorneys’ fees and legal expenses) incurred or accrued by Bank in connection
with the negotiation, preparation, execution, delivery, filing, recording and
administration of this Agreement, the Security Instruments and the other Loan
Documents, or any waiver, consent or modification thereto or thereof, or any
enforcement thereof. Borrower further agrees that all such fees and expenses
shall be paid regardless of whether or not the transactions provided for in this
Agreement are eventually closed and regardless of whether or not any or all sums
evidenced by the Revolver Note are advanced to Borrower by Bank. Upon Borrower’s
failure to pay all such costs and expenses within ten (10) days of Bank’s
submission of invoices therefore, Bank shall pay such costs and expenses by
debit to the general account of Borrower without further notice to Borrower.

 



  42

   



 

9.10 Participation. Borrower recognizes and acknowledges that Bank may sell
participating interests in the Loans (or either of them) to one or more
financial institutions (the “Participants”). Upon receipt of notice of the
identity and address of each such Participant, Borrower shall thereafter supply
such Participant with the same information and reports communicated to Bank,
whether written or oral. Borrower hereby acknowledge that each Participant shall
be deemed a holder of the Revolver Note to the extent of its participation, and
Borrower hereby waives its right, if any, to offset amounts owing to Bank from
Borrower against any Participant’s portion of such Revolver Note.

 

9.11 WAIVER OF JURY. BORROWER AND BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN BORROWER AND BANK ARISING OUR OF OR IN ANY WAY RELATED TO
THIS AGREEMENT, THE REVOLVER NOTE OR THE OTHER LOAN DOCUMENTS. THIS PROVISION IS
A MATERIAL INDUCEMENT TO BANK TO PROVIDE THE FINANCING CONTEMPLATED HEREBY AND
EVIDENCED BY THE REVOLVER NOTE.

 

9.12 Payments Set Aside. To the extent that any payment by or on behalf of
Borrower is made to Bank or Bank exercises its right of setoff, and such payment
or the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by Bank in its discretion) to be repaid
to a trustee, receiver or any other party, in connection with any proceeding
under any bankruptcy or other debtor relief law or otherwise, then, to the
extent of such recovery, the obligation or part thereof originally intended to
be satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred.

 

9.13 Full Agreement. This Agreement and the other Loan Documents contain the
full agreement of the parties and supersede all negotiations and agreements
prior to the date hereof.

 

9.14 Headings. The article and section headings of this Agreement are for
convenience of reference only and shall not constitute a part of the text hereof
nor alter or otherwise affect the meaning hereof.

 

9.15 Severability. The unenforceability or invalidity as determined by a
Tribunal of competent jurisdiction, of any provision or provisions of this
Agreement shall not render unenforceable or invalid any other provision or
provisions hereof.

 



  43

   



 

9.16 Exceptions to Covenants. Borrower shall not be deemed to be permitted to
take any action or fail to take any action which is permitted as an exception to
any of the covenants contained herein or which is within the permissible limits
of any of the covenants contained herein if such action or omission would result
in the breach of any other covenant contained herein.

 

9.17 WAIVER OF SPECIAL DAMAGES. BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT SUCH BORROWER MAY HAVE TO CLAIM OR RECOVER FROM
BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

9.18 Conflict with Security Instruments. To the extent the terms and provisions
of any of the Security Instruments are in conflict with the terms and provisions
hereof, this Agreement shall be deemed controlling. Reference is made to any
Intercreditor Agreement entered into on or after the date hereof as contemplated
by this Agreement and notwithstanding any other agreement, each of Borrower and
Bank (a) acknowledge that it has received a copy of such Intercreditor
Agreement, (b) consents to the priority of payments and of Liens provided for in
any such Intercreditor Agreement, and (c) agrees that it will be bound by and
will take no actions contrary to the provisions of any such Intercreditor
Agreement.

 

9.19 Exculpation Provisions. Borrower specifically agrees that it has a duty to
read this Agreement and the Security Instruments and agrees that it is charged
with notice and knowledge of the terms of this Agreement and the Security
Instruments; that it has in fact read this Agreement and is fully informed and
has full notice and knowledge of the terms, conditions and effects of this
Agreement; that it has been represented by independent legal counsel of its
choice throughout the negotiations preceding its execution of this Agreement and
the Security Instruments; and has received the advice of its attorney in
entering into this Agreement and the Security Instruments; and that it
recognizes that certain of the terms of this Agreement and the Security
Instruments result in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability. Borrower agrees and covenants that it will not contest the validity
or enforceability of any exculpatory provision of this Agreement and the
Security Instruments on the basis that the party had no notice or knowledge of
such provision or that the provision is not “conspicuous.”

 

9.20 US PATRIOT Act Notice. IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A
NEW ACCOUNT. To help the government fight the funding of terrorism and money
laundering activities, federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: Bank hereby notifies Borrower that it is required
to obtain, verify and record information that identifies Borrower, including
Borrower’s name, residential address, tax identification number, and other
information that will allow Bank to identify Borrower. Bank may also ask to see
Borrower’s legal organizational documents or other identifying documents. Bank
will verify and record the information Bank obtains from Borrower pursuant to
the USA PATRIOT Act, and will maintain and retain that record in accordance with
the regulations promulgated under the USA PATRIOT Act.

 



  44

   



 

9.21 Expenses; Indemnification

  

(a) Indemnification. Borrower agrees to indemnify and hold harmless Bank and its
officers, directors, trustees, employees, agents, and advisors (each, an
“Indemnified Party”) from and against any and all claims, damages, losses,
liabilities, costs, and expenses (including reasonable attorneys’ fees,
disbursements and other charges) that may be incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including in connection with any investigation, litigation, or
proceeding and regardless of whether such Indemnified Party is a party thereto
or preparation of defense in connection therewith) the Loan Documents or any of
the transactions contemplated herein or in any of the Loan Documents or the
actual or proposed use of the proceeds of the Revolver Loans or the letters of
credit issued hereunder, except to the extent such claim, damage, loss,
liability, cost, or expense is found in a final, non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 9.21
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by Borrower or any Subsidiary thereof, their
respective directors, shareholders or creditors or an Indemnified Party or any
other Person or any Indemnified Party is otherwise a party thereto and whether
or not the transactions contemplated hereby are consummated. Borrower agrees not
to assert, and hereby waives, any claim against Bank or any of its directors,
officers, employees, attorneys, agents, and advisors, on any theory of
liability, for, direct or indirect, special, incidental, consequential,
exemplary or punitive damages arising out of or otherwise relating to the Loan
Documents, any of the transactions contemplated herein or the actual or proposed
use of the proceeds of the Revolver Loans or the letters of credit issued
hereunder.

 

(b) Survival. Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 9.21 shall survive the repayment of the Revolver Loans, the other
Indebtedness and other obligations under the Loan Documents and the termination
of the Commitments hereunder.

 



  45

   



 

9.23 Recovery of Additional Costs. If any Change in Law (defined below) shall
impose, modify, or make applicable any taxes (except federal, state, or local
income or franchise taxes imposed on Bank), reserve requirements, deposit
requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to Bank for extending, maintaining
or funding the Commitments, (B) reduce the amounts payable to Bank under the
Commitment, or (C) reduce the rate of return on Bank’s capital as a consequence
of Bank’s obligations with respect to the Commitment, then Borrower agrees to
pay Bank such additional amounts as will compensate Bank therefor, within five
(5) days after Bank’s written demand for such payment. Bank’s demand shall be
accompanied by an explanation of such imposition or charge and a calculation in
reasonable detail of the additional amounts payable by Borrower, which
explanation and calculations shall be conclusive in the absence of manifest
error. “Change in Law” means the occurrence after the date of this Agreement of:
(a) the adoption or effectiveness of any law, rule, regulation, judicial ruling,
judgment or treaty, (b) any change in any law, rule, regulation or treaty or in
the administration, interpretation, implementation or application by any court
or administrative or governmental authority of any law, rule, regulation or
treaty, or (c) the making or issuance by any court or administrative or
governmental authority of any request, rule, policy, guideline or directive,
whether or not having the force of law; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives concerning capital adequacy promulgated by Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the US or foreign regulatory authorities shall, in each
case, be deemed to be a “Change in Law”, regardless of the date enacted, adopted
or issued.

 

9.24 Government Regulation. Borrower shall not (1) be or become subject at any
time to any law, regulation, or list of any government agency (including,
without limitation, the U.S. Office of Foreign Asset Control list) that
prohibits or limits Bank from making any loan advance or extension of credit to
Borrower or from otherwise conducting business with Borrower, or (2) fail to
provide documentary and other evidence of Borrower’s identity as may be
requested by Bank at any time to enable Bank to verify Borrower’s identity or to
comply with any applicable law or regulation, including without limitation,
Section 326 of the USA Patriot Act of 2001, 31 U.S.C. Section 5318.

 

9.25 Assignability. Borrower agrees that Bank, subject to existing agreements
between Bank and Borrower and any applicable confidentiality agreements, may
provide any information or knowledge that Bank may have about Borrower or about
any matter relating to this Loan Agreement or the other Loan Documents to any
one or more purchasers or potential purchasers of Bank’s interest in this Loan
Agreement or any other Loan Document. Borrower agrees that Bank may at any time
sell, assign or transfer one or more interests or participations in all or any
part of its rights and obligations in this Loan Agreement or any other Loan
Document to one or more purchasers whether or not related to Bank.

 

9.26 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one and the same instrument.

 

9.27 NO ORAL AGREEMENTS. THE LOAN DOCUMENTS EMBODY THE ENTIRE AGREEMENT AND
UNDERSTANDING BETWEEN THE PARTIES AND SUPERSEDE ALL OTHER AGREEMENTS AND
UNDERSTANDINGS BETWEEN SUCH PARTIES RELATING TO THE SUBJECT MATTER HEREOF AND
THEREOF. THE LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN
THE PARTIES.

 



  46

   



 

9.28 Confidentiality. The Bank, including as Letter of Credit Issuer, agrees to
hold any confidential information that it may receive from the Borrower pursuant
to this Agreement in confidence, except for disclosure (a) to the extent they
need to know in connection with the negotiation, administration or enforcement
of the Loan Documents, to (i) its Affiliates, and any of the officers,
directors, employees and agents of any of the foregoing; and (ii) to legal
counsel, accountants and other professional advisors to the Borrower or the
Bank; (b) to regulatory officials having jurisdiction over the Bank; (c) as
required by Law or legal process or in connection with any legal proceeding to
which either of the Bank or the Borrower are adverse parties; (d) to another
financial institution in connection with a disposition or proposed disposition
to that financial institution of all or part of its interests hereunder or a
participation interest in its Proportionate Share; or (e) if an Event of Default
has occurred and is continuing, to the extent that the Bank determines such
disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under the Loan Documents. For purposes of
the foregoing, “confidential information” shall mean all information respecting
the Borrower delivered to the Bank, other than (i) information that was publicly
known prior to the time of such disclosure (including information previously
filed with any Governmental Agency and available to the public), (ii)
information that subsequently becomes publicly known through no violation of
this Section by the Bank, its Affiliates or any of the officers, directors,
employees and agents of any of the foregoing and (iii) information that
otherwise becomes known to the Bank other than through non-confidential
disclosure by, or on behalf of, the Borrower or any Affiliate thereof. Nothing
in this Section 9.28 shall be construed to create or give rise to any fiduciary
duty on the part of any of the Bank to the Borrower.

 

9.29 Time of the Essence. Time is of the essence of the Loan Documents.

 

9.30 Commercial Transaction. The Borrower represents, warrants and acknowledges
that the transaction of which this Agreement is a part is a commercial
transaction and not a consumer transaction. Monies now or in the future to be
advanced to or on behalf of the Borrower are not and will not be used for
personal, family or household purposes.

 



  47

   



 

9.31 Relationship of Parties. The relationship between the Borrower, on the one
hand, and the Bank, on the other, is, and at all times shall remain, solely that
of borrower and lender. The Bank shall not under any circumstances be construed
to be partners or joint venturers of the Borrower or any of its Affiliates; nor
shall the Bank under any circumstances be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with the Borrower or any of its
Affiliates, or to owe any fiduciary duty to the Borrower or any of its
Affiliates. The Bank do not undertake or assume any responsibility or duty to
the Borrower or any of its Affiliates to select, review, inspect, supervise,
pass judgment upon or otherwise inform the Borrower or any of its Affiliates of
any matter in connection with its or their Property, any security held by the
Bank or the operations of the Borrower or any of its Affiliates. The Borrower
and each of its Affiliates shall rely entirely on their own judgment with
respect to such matters, and any review, inspection, supervision, exercise of
judgment or supply of information undertaken or assumed by the Bank in
connection with such matters is solely for the protection of the Bank and
neither the Borrower nor any of its Affiliates is entitled to rely thereon.
Without limiting the generality of the foregoing, the Borrower expressly
acknowledges that it has, independently and without reliance upon any advice,
recommendation or information from the Bank or any of its Affiliates, made its
own decision regarding the use of the proceeds of the Loans, and to obtain the
Loan under the terms and conditions of this Agreement.

 

9.32 Not a Reportable Transaction. The parties signatory hereto acknowledge and
stipulate and Borrower represents to Bank that the transactions contemplated by
this Agreement do not constitute a “Reportable Event” as that term is described
and defined in regulations of the Treasury Department of the United States.

 

9.33 OFAC. Neither Borrower, nor any affiliate of Borrower: (a) is a Sanctioned
Person; (b) owns assets in Sanctioned Entities; or (c) derives any of its
operating income from investments in, or transactions with Sanctioned Persons or
Sanctioned Entities. None of the proceeds of any Loan will be used or have been
used to fund any operations in, finance any investments or activities in, or
make any payments to, a Sanctioned Person or a Sanctioned Entity.

 



  48

   



 

IN WITNESS WHEREOF, the parties hereto have caused this Revolver Loan Agreement
to be duly executed and delivered by the undersigned duly authorized corporate
officer of each Borrower to Bank in Tulsa, Oklahoma, effective as of the day and
year first above written.

 



BORROWER:

PETRODOME ENERGY, LLC,

a Texas limited liability company

        By: /s/ James A Doris

 

 

James A. Doris, Chairman

 



 

 

MID-CON PETROLEUM LLC,

a Kansas limited liability company

        By: /s/ James A Doris

 

 

James A. Doris, President  



 



 

MID-CON DEVELOPMENT LLC,

a Kansas limited liability company

        By: /s/ James A Doris

 

 

James A Doris, President

 



 



 

MID-CON DRILLING LLC,

a Kansas limited liability company

        By: /s/ James A. Doris

 

 

James A. Doris, President

 



 



  49

   



 



BANK:

CROSSFIRST BANK,

a Kansas banking corporation

        By: /s/ Terry Blain

 

 

Terry Blain

Senior Vice President/Energy Bank

 



   



  50

   



 

LIST OF EXHIBITS AND SCHEDULES

 

EXHIBITS

  

 

Exhibit A

-

Compliance Certificate (§ 6.6(a)(ii))

 

Exhibit B

-

Other Obligations (§ 6.17), Liabilities (§ 6.19)

 

Exhibit C

- 

Pending Litigation (§ 7.2)

 

Exhibit D

-

Take or Pay Disputes (§ 7.19)

 

 

 

 

SCHEDULES

 

 

 

 

 

Schedule I

-

Schedule of Guarantors



  



  51

   



 

EXHIBIT A

 

QUARTERLY COMPLIANCE CERTIFICATE

(§6.6(a)(ii))

 

Pursuant to the Revolver Loan Agreement dated effective as of __________, 2018
(as the same may at any time hereafter be amended, supplemented or modified and
in effect being herein collectively called the “Loan Agreement”), between and
among Petrodome Energy, LLC, a Nevada limited liability company, Mid-Con
Petroleum LLC, a Kansas limited liability company, Mid-Con Development LLC, a
Kansas limited liability company, and Mid-Con Drilling LLC, a Kansas limited
liability company (collectively, the “Borrower”), and CrossFirst Bank, a Kansas
banking corporation (“Bank”), Borrower has reviewed its activities for the
fiscal quarter ended on _______________, 201_, (the “Compliance Date”), and
hereby represents and warrants to Bank that the information set forth below is
true and correct as of the Compliance Date (capitalized terms not otherwise
defined herein shall have the meanings assigned in the Loan Agreement):

 



 

1.

Financial Covenants.

Required

 

Actual

 

 

 

 

 

 

Section 6.28 – Leverage Ratio (maximum)

4.00 to 1.0

 

____ to 1.0

 

 

 

 

 

 

Section 6.29 Current Ratio (minimum)

1.00 to 1.0

 

____ to 1.0



 

2. Borrower hereby certifies to Bank that as of the Compliance Date:

 

q Schedule 1 attached to this Compliance Certificate sets forth a true and
complete list of all existing ISDA Agreements and Hedge Transactions of
Borrower, the material terms thereof (including the type, term, effective date,
termination date, and notional volumes and prices), the net mark-to-market value
thereof, all credit support agreements relating thereof (including any margin
required or supplied), and the counter-party to each such Hedge Transactions.

 

q As of the Compliance Date, Borrower has no outstanding Hedge Transactions with
any parties.

 

q As of the Compliance Date, Borrower has entered into no existing ISDA
Agreements with any parties.

 

3. The undersigned company representative hereby certifies to Bank that:

 

(a) the financial statements delivered with this certificate in accordance with
the Loan Agreement fairly present in all material respects the results of
operations and financial condition of Borrower as of the dates and the
accounting period covered by such financial statements;

 

(b) I have reviewed the terms of the Loan Agreement and have made, or caused to
be made under my supervision, a review in reasonable detail of the transactions
and conditions of Borrower during the accounting period covered by such
financial statements;

   

  52

   



 

(c) such review has not disclosed the existence during or at the end of such
accounting period, and I have no knowledge of the existence as of the date
hereof, of any condition or event that constitutes a Default or an Event of
Default or an event that would, with the lapse of time or giving of notice, or
both, be an Event of Default;

 

(d) Borrower is in compliance with the covenants contained in Article VI of the
Loan Agreement, as demonstrated by the calculation of such covenants above;

 

(e) The Revolver Note and the Loan Agreement are acknowledged, ratified,
confirmed, and agreed by Borrower to be valid, subsisting, and binding
obligations; and

 

(f) Borrower agrees that there is no right to set off or defense to payment of
the Revolver Note or any other Indebtedness (as defined in the Loan Agreement).

 

This Quarterly Compliance Certificate is dated as of _____, 20__.

 



 

PETRODOME ENERGY, LLC

a Texas limited liability company

        By:

 

 

___________

               



 



 

MID-CON PETROLEUM LLC,

a Kansas limited liability company

        By:

 

 

___________                



 



 

MID-CON DEVELOPMENT LLC,

a_Kansas limited liability company

        By:

 

 

___________                



 

 

MID-CON DRILLING LLC,

 

a Kansas limited liability company

        By:

 

 

___________________, Manager            

“Borrower”

 

  



  53

   



 

EXHIBIT B

 

(§ 6.17)

 

OTHER OBLIGATIONS

 

NONE

 

(§ 6.19)

 

LIABILITIES

 

NONE

 



  54

   



 

EXHIBIT C

 

(§ 7.2)

 

PENDING LITIGATION

 

NONE

 



  55

   



 

EXHIBIT D

 

(§ 7.19)

 

TAKE OR PAY DISPUTES

 

NONE

 



  56

   



 

SCHEDULE I

 

(List of Guarantors)

 

Viking Energy Group, Inc.

Petrodome Operating, LLC

Petrodome Around the Horn, LLC

Petrodome Bayou Choctaw, LLC

Petrodome East Creole, LLC

Petrodome EC, LLC

Petrodome Louisiana Pipeline, LLC

Petrodome Napoleonville, LLC

Petrodome Pintail, LLC

Petrodome St. Gabriel II, LLC

Petrodome Maurice, LLC

Petrodome Pheasant Blessing, LLC

Petrodome Rio Ranch, LLC

Petrodome Buckeye, LLC

Petrodome Bloomington, LLC

Petrodome Dietzel, LLC

Petrodome Liberty, LLC

Petrodome Thunderbolt, LLC

Petrodome Quail Ridge, LLC

Petrodome Pineville, LLC

Petrodome Lonestar, LLC

Petrodome Wharton, LLC

Petrodome Hamilton Ranch, LLC

Petrodome San Patricio, LLC

 

 



57



 